 100DECISIONSOF NATIONALLABOR RELATIONS BOARDAdvertisersManufacturing CompanyandTeamsters"General"Local 200, affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Cases30-CA-7496 and 30-CA-756512 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 January 1984 Administrative Law JudgeRobert G. Romano issued- the attached decision.The General Counsel and the Respondent filed ex-ceptions and supporting briefs, and the Respondentfiled an answering brief.The Board has considered the decision, and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.We agree with" the judge that the Respondentdid not violate the Act-by discontinuing paymentof yearend bonuses to employees.' We find merithowever -in the Respondent's exception to thejudge's `finding that it violated Section 8(a)(1) and(5) by refusing to provide the Union with request-ed financial information. Contrary to the judge, wefind that the Respondent had no obligation to pro-vide the Union with the financial information re-quested.As set forth more fully by the judge, the recordestablishes that for many years the Respondent haspaid a bonus to employees .at the end `of virtuallyeach calendar year: In late' 1982, however, the Re-spondent informed the ' Union that it did not desireto pay a yearend bonus for that year. By letter of 7December 1982 the Respondent provided severalreasons to support nonpayment of the 1982 bonusincluding the assertion that "the level'of business inthe industry and for the Company' has been, verypoor for an extended period of time, going back toat least 1980, and the expenditure under that cir-cumstance 'is not warranted." The Respondent alsonoted that it "believed" more value for 'the dollarwould be gained' by, investing in. employee benefitsor.other operational expenses; it had been "consid-ering" discontinuance of the - bonus for severalyears; and because of a recent strike it' "wouldrather not" confront; the, question of whether thebonus-should be distributed to all employees.Thereafter, by. letter of 20 December 1982; theUnion noted that the Respondent had referred- to'No exceptions were filed to the judge's finding that the Respondentdid not violate Sec 8(a)(1) and(3) by issuing a warning to employeeDonald Hahnits"level of business" to justify nonpayment andrequested that the Respondent furnish informationrevealing "the dollar amounts of business done bythe company for the last fifteen (15) years." Byletter of 29 December 1982 the Respondent repliedthat the "`level of business' reason is clearly not aplea of financial- inability to make that expenditure"and that it was therefore under no legal obligationto divulge confidential financial' information. Fol-lowing the, exchange of additional correspondenceand the Respondent's production of information inlimited summary form, the, Union on 10 February1983 requested information revealing "gross sales,total incoming orders and profits" from 1967 todate. By letter of 24 February 1983 the Respondentreplied in pertinent part that because "we are notpleading poverty, nor have-we ever done so, weare not going to share the Company's confidentialrecords regardingsales,profitsand incomingorders with the Union."InAtlantaHilton& Tower, 271NLRB 1600(1984),we recently observed that in determiningwhether an employer is obligated to, provide infor-mation to a union pertaining to its financial condi-tion underNLRB v. Truitt Mfg. Co—351 U.S. 149(1956), a critical distinction must be made betweenan employer's expressedinabilityto pay on the onehand anda mere. unwillingnessto pay on the other.Thus, as we made clear inAtlantaHilton,only anemployer's expressed inability to pay gives rise to aduty to provide financial information. As we fur-ther noted inAtlantaHilton,"Although no magicwords are required to express an inability to pay,the words and conduct must be specific enough toconvey such a meaning." 271 NLRB at 1602.In the instant proceeding the ,record clearly es-tablishes that by its specific words and-conduct theRespondent expressly and unequivocallydisavowedany plea of financial inability to pay. Thus, on' 29December 1982, the Respondent stated expresslythat it was not pleading financial inability to payand subsequently, on 24 February 1983, reiteratedthat it was not "pleading poverty." It is evident,therefore; that the Respondent at all times simplyexpressed anunwillingnessto pay rather than anin-abilityto pay: This is amply demonstrated not onlyby the Respondent's explicit disavowals of financialinability to pay, but also by the Respondent's, initialwritten justification to support nonpayment of the1982 bonus. Thus, in addition to its "level of busi-ness" justification, the Respondent provided severalother related reasons in its 7 December 1982 letterclearly demonstrating a simple managerial. unwill-ingnessto pay a bonus rather than the economic in-ability to do so: (1) it "believed" funds for a bonuscould be used more - advantageously elsewhere;-(2)275 NLRB No. 19 ADVERTISERS MFG. CO.101ithad been "considering" discontinuance of abonus for some time; and (3) it "would rather not"decidewhether all employees should receive abonus. These stated factors all reveal a consciousunwillingness to pay a bonus and not a "plea ofpoverty" necessitated by financial inability. Fur-ther, in context with the foregoing factors raisedinitially on 7 December 1982 we perceiveno mean-ingful distinction between the Respondent's generalreference to its "level of business" and the employ-er's "vague references" inAtlanta Hiltonto its oc-cupancy rate and the economy in general.In short, because it expressed only a simple un-willingness rather than an inability to pay, the Re-spondent had no obligation to provide the Unionaccess to its financial records. Accordingly, the Re-spondent did not violate Section 8(a)(1) and (5) ofthe Act by refusing to comply with the Union's re-quest.We shall therefore dismiss the complaints intheir entirety.ORDERThe complaints are dismissed.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge. Thiscase was heard before me at Fort du Lac, Wisconsin, onApril 20, 1983. The charge in Case 30-CA-7496 wasfiled on December 15 (amended December 29), 1982,1by Teamsters "General" Local No. 200, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Local 200 orCharging Party Union) against Advertisers Manufactur-ing Company (Employer or Respondent) Complaint inCase 30-CA-7496 issued against Employer on January 4,1983; and itallegesthat about November 17, and thereaf-ter,Respondent unilaterally altered the terms and condi-tions of employees by discontinuing its past practice ofpaying a yearend bonus to employees, in violation ofSection 8(a)(1), (3), and (5) of the Act. The charge inCase 30-CA-7565 was filed by Local 200 on January 24,1983.Complaint issued against Employer on March 31,1983, along with an order consolidating Cases 30-CA-7496 and 30-CA-7565 for hearing. Complaint in Case30-CA-7565 alleges that about February 10, 1983, Local200 requested certain information,necessary and relevanttoLocal 200's performance of its collective-bargainingfunction, and that since February 24, 1983, Respondenthas refused to furnish the Union the information request-ed, in violation of Section 8(a)(1) and(5); and the com-plaint additionally alleges that about February 18, 1983,Respondent issued a warning to employee Ronald Hahninviolation of Section 8(a)(1) and (3) of the Act. Bytimely answers to complaints in Case 30-CA-7496 and30-CA-7565, filed by Employer respectively on January'All dates are in 1982 unless otherwise stated14 and April 6, 1983, Respondent has denied the commis-sionof any of the alleged unfair labor practices. In addi-tion to the issuesraised above, an issue is joined by theparties on the appropriate scope, if any, under the cir-cumstancesof this case, of official or judicial notice to beextended to certain prior administrative law judge deci-sionspresently pending before the Board for review ofEmployer's exceptions.On the entire record, from my observation of the de-meanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondentabout June 6, 1983, I make the followingFINDINGS OF FACT1.JURISDICTIONJurisdiction is not in issue.Respondent, a Wisconsincorporation, is engaged in the manufacture of cloth spe-cialty products at its Ripon,Wisconsin facility.Duringthe past calendar year, a representative period, Respond-ent shipped from its Ripon facility products, goods, andmaterials valued in excess of $50,000 directly to pointsoutside the State of Wisconsin. The complaints allege,and Respondent in its answers admits that Respondent isnow, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act; and Respondent has fur-ther admitted that Local 200 is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Prior proceedingsa.ContentionsAt outset of hearing the General Counsel requestedthat administrative notice be taken of prior cases involv-ing Respondent. The General Counsel has urged, andRespondent does not contest, that official and/or judicialnotice be taken of the Board'sprior Decision and OrderinAdvertiser'sMfg.Co.,256 NLRB 644 (1981),findingEmployer had violated Section 8(a)(1) and(5), and of itssubsequent enforcement,AdvertisersMfg. Co. v. NLRB,677 F.2d 544(7thCir. 1982).TheGeneralCounselwould also have official notice taken of a subsequent de-cision by Administrative Law Judge Richard A.Scullyin JD-619-81, with specific reliance at hearing on certainfindings by Judge Scully that Respondent had violatedSection 8(a)(1), (3), and(5) by, inter alia, while refusingto recognize and bargain with the Union,unilaterallychanging wages, hours, and working conditions of unitemployees; and by issuing written warnings to RonaldHahn, who is involved in the instant case. There is noallegation of a violation of Section 8(a)(4) by Respondentin the instant complaint.The General Counsel would also have official noticetaken of the decision by Administrative Law JudgeWalter H.Maloney, Jr. in JD-563-82,which issued onJanuary 7, 1983, with specific reliance at hearing on cer-tain findings by Judge Maloney as made therein after 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing held on October 4-5, 1982, that Respondent hadagain violated Section 8(a)(1), (3), and (5) by, inter aliasdenying certain information to .the Union; by unilaterallychanging wage rates; and by bargaining individually withemployees in the'bargaiiiing, unit. At hearing the GeneralCounsel also acknowledged intention to seek to rely onthese decisions for background "animus" showing.Respondent at hearing objected to judicial noticebeing taken of the two administrative law judge deci-sions, at least insofar as to all adverse decisions thereinmade on the unfair labor practices that were allegedagainst the Company, contending, without contest by theGeneral Counsel, that both decisions in regard to suchfindings are presently on appeal to the Board. In briefRespondent has additionally argued that the Board hasindicated that judicial notice of unfair labor practice vio-lations from prior fully litigated cases serve at best as"background" and not independent evidence of "unionanimus,"with stated reliance onKen worth Trucks,236NLRB 1299 fn. 2 (1978). Respondent additionally con-_tends that it would be improper to utilize the findingsmade therein to establish "union animus" in this case be-cause the unfair labor practice findings and recommenda-tionsmade in connection therewith are not settled as amatter of law.In brief, the General Counsel has continued to urgethat official notice may, and should be, taken of the priordecisions herein, albeit, in apparent recognition of,an in-determinate nature of violations found by virtue of beingpending on Employer's exceptions, with concession theyall are not binding, but with the (additional) specificationof purpose in brief for an observance that the parties arethe same; that the alleged discriminatee herein is thesame Hahn who received allegedly discriminatory warn-ingsin the case heard by Judge Scully; that there is (an-other) allegation presently before me, as there was beforeJudge Maloney, of a refusal by Respondent to providenecessary and relevant information in a timely fashion;and that there is allegation herein of Respondent's unilat-eral and discriminatory termination of a yearend, bonus,which is the same type of allegation as other allegationspreviously heard by both Judge Scully and Judge Ma-loney. Respondent, in brief, has itself urged alternativelythat the dissimilar circumstances of prior proceedingsrenders notice thereof in the instant proceeding as un-warranted, as follows: "Additionally the dissimilarity be-tween theinstantcase and the prior proceedings, namely,the contested recommended uiifair labor practices in theprior proceedings occurred in circumstances that predat-ed Respondent's compliance with the enforcement of theUnion's certification by the United States Court of Ap-peals for the Seventh Circuit, renders notice thereof;even for `background' purposes as inappropriate."Preliminary AnalysisIthas, long been established that the Board will takeofficial notice of its own proceedings.and decisions; thatit.may rely thereon; and that in appropriate circum-stances, such as where a material issue of fact is identicaland the parties are the same, a finding in, one proceedingmay be a basis for a finding in a later proceeding, indeedconsidered as direct evidence of thesame,where not in-hibited by Section 10(b) of the Act; or, if the conditionof the relevant fact be otherwise, e.g., pre-10(b), al-though it may not then be given independent and con-trollingweight, the pre-10(b) relevant fact may be usedas background evidence,e.g., asit frequently is, for sup-portivebearingon employer motivation, or unionanimus,inregard to employer's questioned conductclearly occurring within 10(b) period. Cf.SeineUnion,136NLRB 1, 3 (1962), enfd. 374 F.2d 974 (9th Cir.1967);Plant City Welding Co.,123 NLRB 1146, 1148 fn.7, 1150 (1959),PrenticeMachine Works,120 NLRB 1691,1692 fn. 2 (1958);BryanMfg. Co.,362 U.S. 411 (1960);WaltonMfg.Co.,125NLRB 485 (1959); seeNationalElectricCorp,87 NLRB 1536 fn. 2 (1949); and see andcompareHeiser v.Woodruff,327 U.S. 726, 733 (1946).It isclear thatan administrativelaw judge is to extendanalysisin the first instance to the same considerationswhere a prior Board decision has already issued,Del-champs, Inc.,234NLRB 262 (1978), revd. on othergrounds 588 F.2d 476 (5th Cir. 1979). Here however,earlier findings of certain violations by Judges Scully andMaloneyare allsubject to employer exceptions, and arepending before the Board The findings of unfair laborpractices thus must presently be viewed as being contest-ed findings beingnot asyet approved and/or adopted bythe Board. The issues raised by the parties' conflictingpositions thereon are whether findings in such decisionsmay be officially noticed and, if so, for what purposeand/or under what limiting circumstances. At the outsetit is observed Respondent's position was one limited tocontest of findings of violations of the Act..To begin with, I have no quarrel with the GeneralCounsel's contentions generally that a decision, as apublic document, is competent for official notice whereitotherwise is to be shown properly material toissues ina subsequent proceeding; and that, even contrarily, e.g.,where the decision is determined one not to be reliedupon, the initial review of decision for contended pur-pose served involves neither prejudicial error, nor, inlaw, renders the reviewing judge biased,- cf.Academy ofArt College, 241NLRB 839, 846 (1979), enfd. 620 F.2d720 (9th Cir 1980);Airlines Parking,197 NLRB 762 fn. 1(1972); andMeat Packers International,230 NLRB 222,224 (1977), revd. on other grounds 605 F.2d 466 (9th Cir.1979).However, to the extent the General Counselwould appear to have additionally contended for anun-qualifiedrelianceon anofficial notice of prior decisionalfindings of violations of the Act where such findings aresubject of unresolved respondent exceptions, that pur-pose would appear to be just as clearly inappropriate andunwarranted, even where exceptions have not been laterpursued,Duplan Corp.,184 NLRB -700 (1970). See andcompare where in absence of exceptions there has beenpro forma adoption of findings by the Board,MoultonMfg. Co.,152 NLRB 196, 198, 207-209 (1965). However,itwould appear unwarranted as well to go so far as Re-spondent would otherwise appear to have urged, viz,that it is never appropriate to do so, e.g., as where a cen-tral issueisrelated and controlling, and it may appearappropriate under those circumstances to do soqualified-ly,to expedite a decision, cf.IronWorkers Local 3,195 ADVERTISERS MFG CO.103NLRB 980, 983 (1972). Indeed, appropriate remedialorder determination would readily appear to be but otherinstanceproper for suchan interimconditionalconsider-ation. In any event, I am in the end persuaded that it isthe purpose for which official notice of a pending deci-sion is advanced and/or potentially to be served that iscontrolling, and to which one is to be attentive.In that regard, and contrary to the General Counsel; Ido not view-theMeat Packerscase-as advanced in sup-port of the proposition that an administrative law judgemay appropriately take notice of and make findingsbased on another judge's decision while it is pendingbefore the Board, as warrant to do so here. TheMeatPackerscase, supra, 230 NLRB at 223, directly involvedits own unique circumstances of a respondent employer'sexercise of an unquestioned right to seek to minimize anypotential backpay liability by immediately reinstating cer-tainemployees earlier found by an administrative lawjudge to have been terminated in violation of the statute,without prejudice to the employer's exercise of an appealright,butwhose subsequent conduct in that respect,prior to Board review of its exceptions, had then itselfbecome subject of additional complaint allegations due toa claimed departure from the terms of the recommendedremedial order, and presence of other factors indicativetherewas in reality continued discrimination. There,unlike here, the very terms of the prior appealed decisionwere directlymaterial to the subsequently brought8(a)(3) and (4) complaint allegations, indeed related to re-spondent's defense, and with which they were thus inex-tricably enmeshed materially.The General Counsel would appear to have generallyacceded to the proposition that credibility is also not tobe deemed a warranted purpose; or at least has concededthat credibility purpose is not intended herein to beserved thereby. In any event the Board has previouslyindicated that an assessment of a witness' credibility in asubsequent proceeding is not to be deemed governed bythose madein an earlierone,Meat Packers International,supra, 230 NLRB at 224; and the Board has later cau-tioned, seemingly even more disposedly, that it is gener-ally inappropriate for an administrative law judge to relyon credibility findings -made in another case,ElectricalWorkers (IBEW) Local 3 (Nixdorf Computer Corp.), 252rule isnot one for cavalierly engrafted exception hardlyneeds additional argument.- Notably, this case does notinvolve the quite different evidentiary circumstancewhichmay arise for evidentiary evaluation,e.g., -aswhere a proponentof a materialfact has properly re-introduced the certain evidence claimed directly support-ive of its position; or, has effectively contrasted of recordfor specific urged credibility purpose, prior and currentAcademy of Art College,supra,241 NLRB at 846.It isnotably significant that these evi-dentiary approaches effectivelymeet-Respondent's addi-tional objections that were essentially rested on (at least)the spirit of the Board's Statement of Procedures, 29CFR Sec. 101.10 b(3), which states: "Where any decisionrests on official notice ofa materialfact not appearing inevidence in the record, any party is on timely request af-forded a reasonable opportunity to show the contrary "The remaining contentions of the General Counsel andof Respondent, particularly in regard to contended bear-'ing on presence or absence of "animus," would appearbest left for resolution after addressing the underlyingmaterial facts and the other uncontested background.b.Prior Board and court proceedingsIt is uncontested that pursuant to a Stipulation for Cer-tificationUpon Consent Election earlier approved inCase 30-RC-3809 on August 13, 1980, an election wasconducted on September 12, 1980, in the followingagreed appropriate unit:All regular full- and regular part-time production,maintenance and janitorial employees of the Em-ployer at its Ripon, Wisconsin plant; excluding man-agers, office clerical employees, guards and supervi-sors as defined in the Act:In the ensuing election, the (then) petitioner, GeneralTeamsters,Warehousemen and Dairy Employees Union,Local No. 126 a/w theInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (Local 126) received 115 votes for, 43 votesagainst,and there was 1 indeterminate challenge ballot.Following an appropriate investigation of Employer'stimely filed Objections to Conduct Affecting Results ofElection, the Regional Director issued on October - 23,1980, a Report and Recommendations thereon, recom-mendingto the Board that Employer's election objec-tions be overruled in their entirety, and that Local 126be certified. Following Employer's timely filing of ex-ceptions thereto, the Board, on January19, 1981, issueditsDecision and Certification of Local 126 as the exclu-sive collective-bargaining representative of the employ-ees in the above unit, one uncontested as appropriatewithin the meaning of Section 9(b) of the Act.-On January 26, 1981, Local 126 requested Employerto bargain. Commencing on February 6, 1981, Employerrefused, electing to test theBoard's certification of Local126.On resulting charge by Local 126 in prior Case 30-CA-6320 filed on February 10, 1981, an 8(a)(5) and (1)refusal-to-bargain complaint issued againt Employer onMarch 6, 1981. In Respondent's answer thereto, filed onMarch 18, 1981, and in its subsequent response to theBoard's Notice to Show Cause, brought on the GeneralCounsel'sMotion for Summary Judgment, Respondentessentially admitted its refusal to bargain, but defendedthat the' Union was not properly certified. The Boardthereupon concluded that" Respondent was attempting torelitigatematters'already litigated, and found that sinceFebruary 6, 1981, and thereafter, Respondent had refusedto bargain collectively with the Union; and that by suchrefusal it had engagedin unfairlabor practices within themeaning of Section 8(a)(5) and (1) of the Act,Advertiser'sMfg.Co., 256 NLRB 644 (1981) The Board therein or-dered respondent to cease and desist from refusing tobargain with the Union, and from in any like or relatedmanner interfering with, restraining, or coercing employ-ees in the exercise of their Section 7 rights. The Boardalso ordered other and usual remedial steps to ensurethat theunitemployees would be provided the services 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDof their selected bargaining agent for the period providedby law,by ordering construction of the initial.period ofunion certification as beginning on the date that Re-spondent commenced to baigain in good faith with theUnion.The Board's decision issued on June 17, 1981.In the interim,on April 2,1981, the Regional Directorhad petitioned the United States District Council for theEastern District of Wisconsin for a temporary injunctionunder Section 10(j) to restore the status quo in workingconditions as of the election date. A temporary injunc-tion was granted on April 30, 1981,with order essential-ly restoring the status quo in significant terms and condi-tions of employment,in absence of bargaining,as of elec-tion date,and prohibiting Employer from making unilat-eral changes of significance in terms and conditions ofemployment.Respondent was not restrained thereunderfrom,and continued its refusal to bargain with theUnion,as it pursued its contentions that the Union hadbeen improperly certified.Thus,Employer proceededwith its petition to the Seventh Circuit Court of Appealsfor review of its claim of improper certification, and theBoard brought a cross-application for enforcement of itsDecision and Order Employer also appealed the re-strainingorder of the district court to the Seventh Cir-cuit.(1) The chronology of JD-619-81The 8(a)(1), (3), and(5) allegations of consolidatedcomplaintof February19, 1981, underlying the latter,were heardbefore Judge Scullyon certain days in Mayand June 1981,following whichhe issued his decision onDecember 29, 1981,finding the certain but multiple vio-lations of Section 8(a)(1), (3), and(5),which have beenappealed to the Board.As it-is establishedthat the earli-est chargefiledwas,as noted, filed on December 15,1982; it is apparent that any such findingsthatmay beupheld may serve only as background to instant mattersunder consideration.In the interim,commencingabout July6, 1981, certainof Respondent's employees had ceasedworkconcerted-ly, and engaged in a strike.During the strike RespondentEmployer continued production,doing so substantiallywith replacement employees.Also, in theinterim, on.November 1, 1981, Local 126merged withLocal 200..On April 27,1982,- the Seventh Circuit rendered itsopinion inAdvertisersMfg. Co. v. NLRB,677 F.2d 544(1982), in whichitdeniedthe Company'spetition forreview,finding nothingof recordor in the Company'sarguments establishedthat theBoard had abused its dis-cretion in overrulingthe Company's election objectionsand in its finding of a 8(a)(5) and (1) violation in theCompany's refusal to bargain withthe duly certified rep-resentative of its employees;and the court accordinglyenforced the Board's order in full. In the same review,observing the rule in its own and other circuits was thatof approval of Board viewthat an employer acts at itsperil in making unilateral changes in "wages, hours, andother terms and conditions of employment"dating backto the unionvictory inan initial representation election;and, observing that the Board had under review certainpostelection unilateralchanges,the SeventhCircuit addi-tionally held:"Whatevermay be theoutcome of theBoard's review,it cannot be said that there is no reasona-ble cause whatsoever to believe at this stage that Compa-ny's changes constituted violations."Whereupon, theSeventh Circuit also affirmed the district court's injunc-tive order.On the Union's notice of Employer's acceptance of theSeventh Circuit Court of Appeals review, on May 7,1982, the strike ended. At the end of the strike Respond-ent'swork force was 118 employees,composed of 92 re-placements and 26 others(at least),6 of whom hadworked throughout the strike.-On May 10,an undefinednumber of striking employees returned to work.(Therewere subsequent meetings with regard to the subject ofreturn of strikers.The recordisleft ambiguous as towhat the work force makeup was after the return ofstrikers, and certainly so when bonus subject was dis-cussed in November 1982.) At least since acceptance ofthe circuit court's-review,the Employer has not contest-ed the intervening mergerof Local 126and 200; andEmployer has since that time recognized Local 200 asthe exclusive collective-bargaining representative of theabove unit employees.(2) The chronology of JD-563-82The 8(a)(1), (3), and(5)allegations of consolidatedcomplaint of July 22,1982, were heard before Judge Ma-loney on October 4 and 5; his decision in JD-563-82issued on January 7, 1983.Respondent does not contestherein(aswas heretofore admitted by Respondent, andfound by Judge Maloney)that the strike of Respondent'semployees which commenced about July 6,1981, andwhich was ended on May 7, 1982, was an unfair laborpractice strike.2.The factsa.The history of prior payment of yearend bonusesThe parties have stipulated that yearend bonuses havebeen paid to production employees,office employees,and administrative and management employees since atleast1951 through 1980 (thus for 30 years). Bonusamounts paid have varied from year to year.Bonuses, inlesser amounts,were also paid to employees initiallyhired in the given year, though nothing of the typeothers there over a year or longer received Yearend bo-nuses given unit employees in the years 1978-1980 are inevidence.In 1978 between $37-38,000 was distributedamongst 156 employees; in 1979, some $45,000 among176; and in 1980,approximately $44,000 among 157 em-ployees. In each year the minimum amount given was$20,with the maximum in the respective years being$520, $548, and $485, but with approximately one-half ofthe employees in these respective years receiving bo-nuses in the$200-$400 range.By Counsel Mueller's letter of December 2, 1981, Em-ployerinformed Union Business RepresentativeWetzelthat assuming, but not conceding,"that the year-endcash bonus for production employees, the holiday partyand the Christmas gift to employees"are "terms andconditions of employment"within the district courtorder,pursuant to the "significant changes" provision of ADVERTISERS MFG. CO105that order, Employer was advising the Union that theCompany did not intend to grant and/or have thoseitemsin 1981.The letter stated Employer's intention was based "es-sentially" on the fact that the Company anticipates thefiscal year ending December 31, 1981, "will not be prof-itable"; or, that any profit will "at most be miniscule."With stated attention directed at Wetzel's attendance atBoard Case 30-CA-6105, et al. (before Judge Scully),the letter asserted "it is a matterof public record that thelevel of business had significantly deteriorated during thelatter part of 1980, and into the first part of 1981 " Em-ployer therein additionally asserted that the strike, begunin July 1981,and continuing,"coincided with what isnormally expected to be the Company'sbusiestlevel ofbusinessactivity,"which significantly contributed "to asubstantial reduction of gross revenue"; and it was there-in alsoasserted that the Company had "had to hire andtrain about 225 new employees to achieve a presently re-duced workforce of approximately 110 production em-ployees," occasioning additionalexpenseand loss of pro-ductivity. The letter also related thatcommonsense oth-erwise dictated a holiday party would be inappropriate.The letter then also advised: "The Company will beasking and expecting the approval by the Board of Di-rectors at the next scheduled meeting of the Board ofDirectors on Friday, December 11, 1981, of the intentionherein stated not to grant the yearend cash bonus, give aChristmas gift or have a holiday party."The Union did not reply to this letter. However, Em-ployer's letter had noted that the communication of Em-ployer made to Local 126 had been made pursuant to thecourt order; and it was explicitly stated therein that itwas not to be construedas a waiverof the Employer'sposition with regard to "the apparent merger" of Team-sters Local 126 with Local 200, though Employer's posi-tion thereon at that time does not itself otherwise clearlyappear of record. It is in any event clear and uncontro-verted that throughout this material period Employerhad continued to decline to recognize the Union as thecertified collective-bargainingrepresentative of unit em-ployees.A 1981 yearend bonus was not paid to any' employee.However, nonunit employees (office staff, supervisors,and managers) were given a certain gift "as a token ofthe Company's appreciation" for their "extraeffort" fordoing production work as well as their regular work inthe (1981) strike period. Gifts given were in the range of20-25 percent of the yearend 1980 bonus that had beengiven to these employees. There was no gift given tothem for 1982, as the record reflects that in that strikeperiod they were essentially back doing only their ownregular jobs. There was no bonus given to anyone in1982. -b.Negotiation meetingsOn specific day uncertain but about the third week inMay 1982, the Union presented Employer withits initialproposal for a contract. From record evidence, it appearsthe Union proposed all monetaryagreementsshould beretroactive to September 12, 1980, except forinsurance.On June 10, 1982, Employer presented the Union withEmployer's proposal for a complete -contract. Employ-er'sproposal, insofar as pertinent, provided in articleXIII,"GeneralProvisions," section 5, discretionarybenefits/compensation.Bonuses, gifts, picnics, parties and other such inci-dental benefits and/or extra compensation are grant-ed as determined by the sole discretion of the Em-ployer.I.There was nodiscussionof that provision in the June 10meetingand there was no discussion of yearend bonusesby the parties before the Union brought up the subject ina negotiation meeting heldon November 15, 1982.Therewere approximately 30 negotiation meetingsheld by the end of 1982 However,some 8-9 of themeetingsheld in the period August-November had prin-cipally addressed the subject of work rules. By early No-vember thepartieshad negotiated a tentative agreementon work rulesand an agreementfor their (at least) tem-poraryimplementation.At the midpoint of the negotiation meeting held onNovember 15, apparently at the start of the afternoonsession,Wetzel asked Edward Bumby (executive vicepresident and secretary) if the Company was going tohaveitsannualChristmas party and when the yearendbonus would be paid to employees. Bumby replied thatneither of those subjects had been discussed or thoughtof by.managementat thattimeand he would get back toWetzel with a response. However, Wetzel relates that,when Mueller thereafter entered the room, Bumby ad-visedMueller of Wetzel's recent inquiry about the year-end bonus and Christmas party. According to Wetzel'srecollectionMueller stated they felt the yearend bonusand Christmas party should be incorporated into thetotal package of negotiations of the total labor agree-ment,but that they would discuss it further. Bumby es-sentially confirmedWetzel on Wetzel's inquirybeing ini-tiallymade on November 15, and that his own responsewas that he had not heard anything about,a bonus orChristmas party, and that he would look into it and getback to the Union on it in the next meeting. Bumby alsotestified that he did not believe anything else was saidabout it in that meeting. In light, of Bumby's tentativedisclaimer, and probability ofWetzel's notice of re-sponsestounion inquiry, I creditWetzel's account.However, Bumby relatedly testified that it was at theNovember 17 meeting that the Company first told theUnion it was considering discontinuing the yearendbonus I credit Bumby in that respect.In the afternoonsessionof the nextnegotiation meet-ing held on November 17, Wetzel again questioned theCompany in regard to the annual Christmas party andthe yearend bonus. With regard to the Christmas party,Mueller responded that the, Company felt it would be im-proper to hold it this year as it was too close to the endof a 10-month strike, that there could be ill feelings be-tween both people', that crossed the (picket) line andthose people that stayed out.On the matter of yearend bonus, according to Wetzel,Mueller said thatitwould be very difficult to paya bonus,explaining:The employees had worked during varying 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes; some people 'had crossed the line and workedlonger than others, others had returned after the strikeended, and some employees were not working fullweeks; and that based on that as an issue, the Companydid notwantto pay it.Wetzel agreed that maybe theChristmas-party might not be in the best interest of allparties concerned. As to the yearend bonus however,Wetzel' stated that the Union would be willing to discussand negotiate with the Company on the basis of a prorata amount due the people.Wetzel also said that the yearend bonus had been paidfor in excess of 20 years, and it was the Union's positionthat it should be continued to be paid. However, accord-ing to Wetzel, Mueller took the position that this year-end bonus should be incorporated into the total package;andMueller said that -it might be an incentive of theUnion and the Company to reach an agreement. Muelleralso said their business was lousy in 1980-1982, and af-down and profits were down. Mueller said that manage-ment people would be handled on a merit-increase basis;and that unit people would probably be better off with itincorporated into the total cost factor of the labor agree-ment.Although somewhat confused of record, someWetzel testimony indicates that he first asked inanage-ment in this meeting to give the Union its position inwriting why they did notwantto pay the yearend bonus.The next and last negotiation meeting during whichthese matters were actually discussed was on December2.All parties concede the subject of bonuses was dis-cussed, in depth at.this meeting.Wetzel relates that theUnion's position was to bypass the Christmas party, butthe Union demanded that the yearend bonus be paid. Atthismeeting the Union stated it was willing to negotiateitout on a pro rata basis, based on hours worked. Wetzelasked for the Company's position. Wetzel relates Muellerresponded that he would recap their position taken onNovember 17; and, according to Wetzel, Mueller saidthey,feltthe yearend bonuscouldnot be paid. 'According to Wetzel, Mueller severally related, as thereasons:time; the Company was:not having the best business con-ditions, and Muelleragain:referenced effects of the 1981-1982 strike;. the Company's earlier (June) contract pro-posal position was that these items should be left to thediscretion of management; and that Mueller felt themoneys that would be expended on Christmas party andbonuses, should be incorporated into dollar amounts to beused in' a total' contract package; that if bonuses were notpaid it'would be an incentive to the Union and employ-ees'to reach 'an agreement, and that'by incorporating thebonus into the contract' the employees would receive thebenefits all year around,' as people have a tendency afterthey 'receive 'a bonus' to forget 'what was given them:paid; just like every'bther year; and the Union stated thatitwanted management's position in writing so-the Unionwould~' know : exactly '-whatmanagement 'was talkingabout.Wetzel'relates that Mueller responded he thoughtWetzel's request for Employer's position in writing wasjust to get some additional information for future litiga-tion.Apart from general but categorical testimony byBumby that on numerous occasions. Employer advisedthe Union that it was not pleading proverty, or inabilityto pay bonus, but it was just not going to pay the bonusin 1982 for reasons stated, it appears Bumby did not oth-erwise contest Wetzel's account of the bonus discussionsin the November 17 and December 2 meetings. Howev-er, it is observed that Employer's written position as re-flected' byMueller's letter of December 7 to Wetzel(next considered) relates that in the November 17 meet-ingEmployer stated that a "year-end monetary gift"wouldnot be granted and that a "Christmas party"wouldnot be held this year.On December 7, the Companymailed itswritten posi-tion on the yearend monetary gift (hereinafter bonus),and delivered a copy to the Union at the next negotia-tionmeeting held on December 8. As the Company'swritten position is contained in Mueller's December 7letter toWetzel, and essentially was not discussed onDecember8 and asitappears central to subsequent eventsand material to subsequent communicationsand requestsfor information, the body of the letter is presented in itsentirety:Dear Mr. Wetzel:At the afternoon session of-the negotiation meet-ing in November 17, 1982, the Company stated thata year-end monetary gift would not be granted andthat a Christmas party would not be held this year.At- the next negotiation meeting on December 2,1982, you stated that the Union would not make anissue of the Company's position regarding the party,because the Union agrees with at least the Compa-ny's stated position that a party would not be ap-propriate in view of the possible lingering effects ofthe strike during the previous year.However, as to the gift, the Union stated the po-sition at the December 2nd meeting that the giftshould be granted on a prorated basis.The Company rejected the Union's position.Discussion on the subject of the gifts indicatedthat the Union will probably file an unfair laborpractice charge with the National Labor RelationsBoard on the matter. As a result,. the Companynoted, and the Union agreed, that it would be ap-propriate for the Company to provide a writtenconfirmation df the reasons underlying the Compa-ny's position that, the discontinuance of the year-endmonetary gift. is justified.These reasons, which were initially stated at the No-vember 17 negotiation meeting and reiterated and ampli-fied at the December 2 meeting, are as follows: '1.Due to `the split work force in 1982 as a resultfront the question of whether the gift should bedistributed to members of each work force.2. It is believed that more value for the $$ isgained by investing in wages, benefits, or other ADVERTISERS MFG CO107er.ture for a monetary gift, because of the humantendency to forget the value of a gift after a shortperiod of time, therefore, a year-end monetarygift is not believed to avoid the persisting ques-tion of "what has my employer done for melately?"3The level of business in the industry and forthe Company has been very poor for an extended,period of time, going back to at least 1980, andthe expenditure under that circumstance is notwarranted.4.TheCompany has been considering the discon-tinuation of the monetary gift for at least severalyears.5.The Company does not intend to distributeplant-widemonetary gifts in the future as hasbeen done in the past.6.Thedecision not to distribute a monetary giftthis year is consistent with the Company's June10,1982 labor Agreement proposal in ArticleXIII,Section 5,which states that,"Bonuses,gifts,picnics,parties and other such incidentalbenefits and/or extra compensation are granted. asdetermined by the sole discretion of the Employ-117.An acceptance of the Union's prorated pay-ment position at this time, while the negotiationsare continuing,is inconsistentwith the Compa-ny's negotiation position concerning gifts, theCompany's policy not to have a monetary gift asan established benefit and the poor level of busi-ness,because the distribution of a monetary giftat this time would not be recoverable at a laterdate in the same fashion that a delayed wage in-crease can be made retroactive.As noted when these reasons were explained anddiscussed at the negotiation meetings,the order inwhich thereasons are stated does not indicate adegree of significance.In confirming that item 3 regarding the "level of busi-ness" being down was accurate, Bumby has testified inexplanation that the Company is an advertising. specialtymanufacturer;and that its products usually carry an im-print of an advertising message for its customers. Itsproducts are sold by a distributor network throughoutthe United States. Bumby-testified that in a recessionaryperiod the first thing Employer's customers will cut backon is their advertising. Bumby relates that the Compa-ny's business, like its industry, started coming down in1980, and it was severly down in 1981 and 1982. Bumbyassertsthe Unionknew that as at the various negotiationmeetings (held in 1982)the Company was continuouslykeeping the Union informed as to what was happening.The Company regularly discussed that its level of busi-nesswas down;ithad advised the Union of the statusand source of its incoming orders; and the Company wasregularly distributingweekly production (work) sched-ules which showed production was down. Wetzel has ac-knowledged a union awareness that the general economywas poor; that the strike may have.reduced normal work.flow; and that the plant was not working all its employ-ees. In the latter regard Wetzel-also acknowledged thatwork schedules, were distributed since approximately,June; that since.the end of the strike some employeeshave worked full weeks, some partial weeks, some variedweeks, and that some employees were laid off. ThoughWetzel also asserted the Union had received conflictingreports from certain departments concerning the avail-ability of orders to accommodate full-time work, there isno allegation in complaint in that regard; nor was persua-siveevidence presented thereon and/or- is it to bedeemed an issue persuasively litigated herein.Bumby has also testified in amplification of item 2(dollar value)and its relation to item 4(prior consider-ation of bonus discontinuance)that for the past 4-5 yearsthatCompany President Mench and he had discussedand considered an elimination of- the yearend bonus forseveral reasons,butmainly because it is a short-livedbenefit,thatwould be of more value if it were put intowages, fringe benefits,and other operational expenses.Thus Bumby related that in 1978 they had first proposedbonus discontinuance or reduction,and putting it intoother benefits,to an existing employee committee, butthe employees did not want to do that at that time.Nonetheless,Bumby asserts the Company had been con-sidering taking thataction forquite some time.Itmay beobserved in passng that this wasnot areason raised byEmployer as a consideration in its December 2, 1981,letter toWetzel;and although the Company had present-ed its proposal for contractual agreement in June that thebonus be by discretionary grant of management, Bumbyacknowledged(as found)that the first time that theCompany advised the Union it was considering an elimi-nation of the yearend gift/bonus was in the' November17 meeting.On cross-examination Wetzel, however,in turn has ac-knowledged in regard to item 7 (recovery), that therehad been discussion at the December 2 meeting about adistribution of a monetary gift at this time not being re-coverable at a later date.Wetzel related that Mueller hadstated the Company felt that the yearend bonus andChristmas party could be incorporated into a wage ratefor the people that they would enjoy throughout theyear.According to Wetzel he responded they wouldneed to know the' financial' amount they'were talkingabout.;Significantly,on cross-examination,Wetzel addi-tionally confirmed that Mueller had also stated there wasa possibility the monetary. giftcould benegotiated as apart of the full settlement and paid at that time. Accord-ing to Wetzel the Union countered that they were in ne-gotiations;.and that the practices, and policies of theCompany in the past should be maintained and that thebonus should be paid.Wetzel also stated they could ne-gotiate for future,bonuses in a , collective-bargainingagreement,.but that we should not be negotiating some-thing away from past company policy. Wetzel confirmedthatMueller answered that a gift or bonus for 1982(paid)at later date would be the.;same as paying thematter retroactively, but the Union did not agree. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDbulletin 'board a notice that the Company would nothave a Christmas partythis yearand that monetary giftsthis year;that the reasons hadbeen discussed with the Union; and that the reasons werestated in the letter-.to the Union, a copy of which wasalso posted on-the bulletin board It is uncontested thatthe Union had requested that Employer notify the indi-vidual unit employees in writing of its intent on bothitems.There was conflict only as to the method bywhich the- notice was to be imparted.' Wetzel's under-standing was that a copy of Employer's written positionwas to be handed to each individual employee, thoughapparently a union committee person after the December8meeting had, urged that the written employer positionbe posted. Employer's understanding was -the Union hadmerely requested a written notice be given to all employ-ees, a request that it viewed could. be accomplished byusual posting. It appears there was misunderstanding, ifnot ambiguity,,as to how notice of Employer's writtenposition to employees was to be accomplished. In anyevent it is neither-alleged; nor is their evidence presentedof record sufficient to warrant a conclusion that involvedwas an instance of any attempt by Employer to bypassthe Union. SeeJonesMotor Co.,260 NLRB 97, 98 fn. 5(1982).-On December 13, the Company submitted to theUnion by mail another (apparently second) completeproposal for. an agreement Employer's new proposal, in-sofar as pertinent, renumbered "General Provisions" toarticleXV, but the content of Employer's proposal onsection 5, discretionary benefits/compensation provisionotherwise remained the same as that which it had pro-posed earlier.on June 10. Wetzel has testified the provi-sion was never discussed at a meeting thereafter. Wetzelhas also testified that the Union has never agreed to Re-spondent's proposed section 5.In the interim, on December 14, Wetzel wrote Bumbyrequesting certain information "so that negotiations cancontinuein anorderly fashion" and to enable the Unionto answer and attempt a counterproposal to Employer'santicipated forthcoming comprehensive counterproposal,in terms pertinent otherwise, as follows:The Union, by this request, does not relinquish itsposition that the-1982 Christmas or year end bonusisdue and owing to the employees based on timeworked, but the Union is willing'to negotiate hassuggested and requested by management on theabove dates in` an attempt to reach an agreement forTherefore,. please furnish the Union .with thedollar amount that the Company proposes to trans-fer from the Company Christmas party to wagesand'benefits.Also furnish us' with employees namesand amounts given to each said employee in thepast three(3) years, namely 1979, 1980, and 1981 ona year by year basis.As noted,the initial charge herein was filed on De-cember 15,and a copy served on Respondent on Decem-ber 16. 'Bumby responded promptly to Wetzel's inquiryon the requested bonus information by letter dated De-cember 17;supplying the data for 1979 and 1980 as re-quested,stating there was none for 1981,but voluntarilysupplying 1978 data, effectively responding to a 3-yeardata request.The data supplied was itself in form ofcomprehensive computer printout with specificationsprovided as to department,employee-number, name,gross, specified withholdings, and other data evidencingthe gross did not encompass pay for regular hours, etc.Bumby advised that Mueller. would respond separately,inter alia, on the requested Christmas party data. Al-though there would be approximately a month's delay,thereon apparently resulting from counsel misunderstand-ing of what had already been'supplied by Bumby, andwhat was later additionally requested, the oversight wascorrected,and, (I find) all requested Christmas party datareasonablypresentedwhenWetzel renewed requestclarifying the Union had not earlier received any Christ-mas party data from Bumby.However, by letter of. December 17, Mueller other-wise told Wetzel in regard to his-reference on Christmasparty and yearend monetary gift fund transfers that:"The Company has not earmarked any -specific `dollaramount'for use in making.a determination hereafter inthe negotiations_as to what increase adjustment,if any,should be made and/or is justified in 'wages and bene-fits."'After relating that the Union had misconstrued theCompany's position as proposing to segregate these fundsfor an increase of wages and benefits,Mueller's letterstated:Moreover,the noted misrepresentation overlooksanother fundamental part of the Company's posi-tion;i.e.,"the level of business in the industry andfor the Company has been very poor ' for an ex-tended period of time, going back to at least 1980,and the-expenditure under that circumstance is notwarranted."Thisbeing the case, there is no "dollaramount" that is presently recognized for applicationonly tothe "wages and benefits" for thebargainingunit employees-However, this does not mean that the Companywillnot continue to entertain a request by theUnion that some type of a year-end bonus be agreedto as an established benefit as part of the first laborcontract.But, from what has already been said onthe subject, it should be clear to-the Union that thelikelihood of the Company agreeing to such a re-quest is extremely minimal.This,however,iscom-pletely different from your representation that theCompany"suggested and requested" that any sav-ings from not having distributed the year-end mone-tary gift should be specifically used or distributed insome fashion to bargaining unit employees.On the same day, and clearly prior to union receipt of.this letter,the parties agreed, on union request to accom-modate preparation' of its counterproposals, to cancel thenext meeting then scheduled for the following week, butwith Thursday, January 6, then held open for their nextnegotiationmeeting;- ADVERTISERS MFG CO109By letter of December 20 Wetzel wrote Bumby, withreference to "the level of business as a fundamental partof the Company's position,"requesting that the Union befurnished"with the dollar amounts-of business done bythe company for the last fifteen(15) years, namely 1967to and including 1981 and the year 1982 when those fig-ures are available";the amount spent on Christmas par-ties,average cost per employees,and records showingbonuses paid employees over the -same period,with veri-fied statement as presently'acceptableBy letter of De-cember 22,Bumby notifiedWetzel that legal counselwould respond.By letter of December 29, Mueller,essentiallyan-sweredWetzel that the Union's extract from his earlierletter of December 17 was but one of seven reasons con-firmed on December 7 "as justification for the Compa-ny's position to discontinue the year-end monetary gift.This 'level of business'reason is clearly not a plea of fi-nancial inability to make that expenditure.Therefore, theCompany is under no legal obligation to open its finan-cial records and divulge confidential information of thetype requested.Nevertheless,in the continuing spirit ofcooperation and sharing information with the Union, theCompany is willing to further discuss the matter with theobjective of agreeing to supply the Union with data insupport of the 'level of business'factor,even though theUnion has to be sufficiently cognizant of the situation. Inthis regard,it is noted that'dollar amounts-of business' isnot the most relevant factor concerning the matter."Mueller,in other respects, pertinently stated: "The Com-pany has not completely foreclosed the possibility that a1982-year-end monetary gift could;be negotiated as partof a total monetary settlement in the negotiations andthen be paid retroactively to - the employees," as isclaimed was specifically mentioned by it in the Decem-ber 2 negotiation meeting and confirmed in its December7 letter,item 7. Mueller'sDecember 29 letter further re-lates:,''In that regard,I recall stating that it would makemore sense under'all the circumstances to pay a ne-gotiated year.end monetary gift in that way ratherthan'to pay it before reaching' an agreement bnmoney`items,which latter situation leaves'the prob-lem of recovering the money if the company's posi-tion of no year end gifts should prevail You agreedthat this could'be handled in this maniier.Indeed onthis very point you -specifically made reference totheUnion'scontinuingdemand that monetaryagreements should be retroactive to September 12,1980, except for insurance,which demand was lo-cated at the time on page 43 of the Union's writtenproposal.Additionally,'the retroactive payment ofan agreed to 1982-year-end' monetary gift is thevery possibility that was encompassed by the state-ment in my letter to you of December 17, 1982, thatthe Company will continue to entertain a request bythe Union that-some type'of a year end- bonus beagreed to as an established benefit as part of the,first labor contract; however,-Ireiterate that theprobabilities are not very good for such an agree-ment."Closed mind?"Nonsense!The parties met on January 6, 1983.Although there isconfusion of that as being their last negotiation meetingprior to instant hearing,apparently the parties met onemore time on January 12, 1983. In any event about Janu-ary 18, 1983, the Company submitted certain additionalcounterproposals to the Union,none of which,however,related to the bonus matter.The Union also later coun-terproposed on other matters,which were in turn reject-ed by the Company about the first of March. Thepresent state of the negotiations is the parties werescheduled to meet next(after hearing herein)under FMCauspices on May 9 and 10. However,in the interim therewere continuing communications by the parties touchingon bonuses,but more related to union information re-quests and employer responses 'By letter of January 7, 1983, Wetzel wrote Muellerdisavowing that the Union had last requested informationon the basis Mueller had'stated,and asserted pertinently:It is the Union's position that the Company hasclearly outlined the reduction in orders,businesslevels at this time and over the past couple of yearsas 'rea'sons for not wanting-to follow past practice ingranting,the year-end monetary gifts. Therefore, inorder to verify the Company'sposition,the Unionagain requests the information outlined in my De-cember 20, 1982 letter to Mr.Bumby.I also wish to point out to you that I only agreedthat all gifts or bonuses should be in the laboragreement and did not agree on your stated recov-ery problems,etc., that you refer to. I did agreethat the Union proposed and agrees that all in-creases, except insurance,at that time are retro-active.,On January 10, 1983, Mueller wrote Wetzel,inter alia,asserting the Union was, effectively shifting"from de-manding specific inforation, i.e., 'dollar amounts ofbusiness'to stating that you want'to verify the Compa-ny's position"'Mueller asked confirmation,reiteratingwillingness to discuss "the type of information that is orshould be satisfactory to- demonstrate verification of theCompany's position."In. regard to'the December 20,1982 request Mueller otherwise stated:". . .with respectto the requested information concerning the so-called'bonuses,' this is to request that the Union explain whythe additional-information is' necessary beyond thatwhich the Company has already provided for 1978, 1979,and 1980,which was the question originally intended.After the Company has-your' written response to this re-quest the matter will be'given further consideration "Disagreeing with Wetzel's characterization of negotia-tions,with characterization of his' own,. Mueller, interalia, then also stated-What-has been' stated on behalf of the Companywith regard to the so-called year-end bonus subjectestablishes that the Company has nopresentinten-tion of having that as-an established benefit,but theCompany still considers'the matter a subject of thecontinuing negotiations.Ido not understand the law 110DECISIONSOF NATIONAL LABOR RELATIONS BOARDof collective bargaining to preclude a party in laborcontractnegotiations from statinga firm frank, andhonest position on a subject so that the other partymay intelligently assess the matter and proceed onthe subject in a way that is believed to be appropri-ate under all the circumstances,including otherissues.Lastly,your assertion that the Company hasno intention to "furnish the Union with the request-ed information"iscompletelywithout a factualfoundation.-By letter of January 17, 1983,theUnion advisedMueller that it was turning the -correspondence over tolegal counsel for action on its requests for information.On January 18 Bumby followed up with response tothe Union's December 14 and .(expanded) December 20request for yearend Christmas party information,advis-ing Employer's -files only go back 5 years;confirmingYearAmount DollarNumber ofEmployeesDollars/Capit1977$229901177$129919782853.5517816 0319794335 7619122.7019803860 5517821.69By letter of February 10, 1983,Wetzel advised Bumbythe base average data supplied was not what the Unionhad requested,referring to its December 20, 1982 requestfor "the dollar amounts of business of the Company from1967 to present."Wetzel then stated:The Union will accept at this time the followingfigures for each year in hopes those will substantiatethe level ofbusiness:that there was no party for 1981 or 1982, and supplyingGross Sales 'the data as requested(on both December 14 and 20)forTotal Incoming Ordersall available years 1977 through 1980 as follows:ProfitsSales/% of Base Ave.1979up 13%1980up 28%1981down 7%1982down 6%IncomingOrders/% of BaseAve.Profits/%Base Ave.up, 19%down.32%.down 116% (loss)down 94%-Estimate1979up 9%1980up 2%1981down 19%1982down 44%By letter of January 21,1983,Mueller wrote Wetzelexpressing disappointment overWetzel's turning thematter of requested information over to counsel,but notsurprise;and following,inter alia, assertion of Employ-er's (claimed) legitimate requests for clarifications, inso-far as remaining pertinent,stated:. in view of your indicated unwillingness to par-ticipate in defining what information is sufficient forverification of the"level of business"factor, the'Company will proceed to compile "verification"data and forward the same to you.By letter of February 8, 1983, Bumby advised Wetzel,inter alia:1.0In order tocome up with meaningful data fromwhich comparisonscan be made,Ihave taken theyears 1977, 1978 and 1979 forsales,profits and in-coming orders and have arrived at an average forthose three years to be used as a base.These threeyears are representative years of our business andwill providea base fromwhich todraw our com-. parisons.The profit figure for 1982 is just an esti-mate at this time but we feel it is quite accurate andifwhen our audit is completed we ,find that thisfigure is drastically altered, I will send the actual-.figure to you.The Union will then evaluate itself the percent of.increase or decrease in business.Please advise by return mail your position oncomplying with the Union's request or refusal tocomply.On February 24, 1983, Buiiiby wrote Wetzel (whichletter forms the basis of the contended unlawful refusalof information)pertinently,as follows:.This letter will reply to your letter of February 10regarding the previous information I furnished theunion. with reference to the company's level of busi-ness for 1979 through 1982,Frankly,Mr.Wetzel, I am at a loss as to whyyou continually shift and/or expand your positionas to the information you request with regard to theongoing negotiations.In your letter of December14, 1982 to me,you simply stated that all of the in-formation you needed at that time were the namesof the unit employees and the dollar"amounts givento each employee on a year-by-year basis for theyear-end bonus.We immediately complied with thisrequest on December 17, 1982 and furnished theunionwith comprehensive computer records for1978, 1979 and 1980 showing this information. Aswas previously stated,1981was omitted as therewas no year-end bonus or monetary gift distributedduring that year.Then, in your letter of December 20, 1982 to me,you then changed your position.and requested thetotal dollar amount of business done by the compa-ny for the last 15 years and also, the total amount ofmoney spent and the amount of money spent on theper capita basis for the Christmas parties held overthe same 15-year period. The Christmas party infor-mation regarding the dollar amount spent was fur-nished to you in my letter of January 18,1983 forthe years 1977, 1978, 1979 and 1980 as our records ADVERTISERS MFG COOn February 8, 1983, I furnished the Union withthe "level of business" information which was afollow-up toMr.Mueller's letter of January 21,1983.My letter contained the level of business in-formation for 1979 through 1982 with reference tosales,-profits and incoming orders. This informationwas compiled as a good faith attempt to satisfy theUnion's request for a level of business indication re-garding the company's position-on year-end mone-tary gifts and bonuses.All of the above information has been compiledat great expense and time and if it 'was done in agenuine spirit 'of co-operation and in good faith inhopes that it would further aid both sides in reach-ing a negotiated first contract.We have repeatedlytried to co-operate with the union and try to keepup with continually shifting and/or expanding ofpositions, but to no avail, it appears.We have, byour attorney,on several occasions, repeatedly ad-vised the Union that the company is not pleadingpoverty nor has it stated an inability to give a year-end monetary'bonus.We simply and clearly statedon repeated occasions that because of the level ofour business and the ecomony in general along withsix other reasons which were confirmed to you inMr. Mueller's letter of December 7, 1982, we didnot distribute a year-end monetary bonus because itwas inappropriate in light of these factors, the sameas it was inappropriate in 1981..Therefore, as we are not pleading poverty, norhave we ever done so, we are not going to sharethe Company's confidential records regarding sales,profits and incoming orders with the UnionWe donot believe that we are legally obligated to furnishthis information under the existing circumstances.Furthermore, we believe that the extensive informa-tion previously furnished to the Union regardingdollar amounts of bonuses and Christmas gifts alongwith the comprehensive "level of business" informa-tion furnished is quite ample and sufficient for theUnion's purposes Therefore, your request for grosssales, total incoming' orders and profits is denied,unless, as had been stated previously, the Union cansubstantiatewhy this confidential information isnecessary to continue with the negotiation process.At the' hearing Bumby testified that the Union hadmade no request for specific 'financial information regard-ing the bonus matter prior to its-request of December 14with which he fully complied. Bumby also testified thathe could not understand why the Union (later) requestedinformation on gross sales,incoming orders, and profitsfor 15 years, why it was necessary, or relevant to negoti-ation of a contract, as the Company, repeatedly had saiditwas not pleading poverty,-or inability to pay bonus; itstated. Bumby otherwise testified that the main reason hedid not want to supply the information (in specific) sales,profits, orders, was because these figures are highly con-fidential; asEmployer is a privately owned company;and that should these facts and figures become publicknowledge, it would be very injurious to the Company.111Bumby amplified that they have one main competitorthat is located 6'miles from their plant.Some of itsformer employees now work for Employer, and some ofEmployer's former employees now - work- there. Thecompetitor has Employer's (product) catalog, as Em-ployer has theirs: Bumby testified that if Employer hadto divulgeits salesfigures and profit figures, with thecatalog known,and-knowing"where we are bidding"and net costs "it doesn't take a whole lot of manipulationwith the numbers to figure out where they could go, ornot go, on a bid to steal one from us."Bumby assertedthe Union never explained why it needed those figuresfor a 15-year period; or why the information Employerdid supply was not enough.The partiescontinuedafterFebruary 24 with, if notdegenerating correspondence, correspondence which, inmy view,does not add materially to the presentment orthe resolution of the aboveissues,beyond the additionalobservation thatWetzel by letter of February 28, 1983,reiterated,". . .all' our requests for facts,and informa-tion stand, and we will expect fulfillment of our requestsas soon as possible":and that Mueller on March 28,1983, replied, "The Company's position on this'-matterhas not changed since Mr. Bumby's February 24thletter."At hearing Wetzel testified that Bumby's February 8information was not sufficient response to its December20 request,as it gaye only percentages for the period1979-1982 and the Union had requested figures for thelast 15 years.Wetzel testified that the reason he had re-quested the information in his February 10 letter was:A Well, first of all we must have that informa-tion to determine whether or not the company'sstatements in negotiations and in their letter to ussaying as reasons they 'don't want to pay the yearend' bonus are factual as far as business conditionsare concerned, and whether the company actuallyhad profitable or non-profitable years, and also todetermine-over the last 20 years or so, that thecompany paid a bonus every year We also knowthat-business fluctuated up and down during thoseperiods, and for the company'now to say under thesame conditions, to our knowledge, that" theyweren't going to pay the bonus based on businessand economics, that we wanted those facts to figureout.B. Anaylsis,Conclusions,and Findings1.The contended'deficiencies in the complaintallegations.,Initially to be considered are Respondent's -contentions,based'on, the form and- scopes ofallegationsmade in thecomplaint in Case, 30-CA-7496.,To the extentRespond-ent has advanced' contentionsfor thefirst time in its briefthat the violationsof Section 8(a)(1), (3), and(5) of theAct thatare alleged-in paragraphs 6, 9, and 10 of thatcomplaint cannot be found.because the separate but re-lated allegations of paragraphs 7 and 8 were not also al-leged to be violationsof the Act, thesecontentions are 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound to be unpersuasive;and it isconcluded they lackmerit.-First Respondent had clear notice from paragraph .6 ofthe complaint that it was by its alleged unilateral actionof discontinuing its past practice of paying a yearendbonus on November 17, 1982, that Respondent was spe-cifically alleged in paragraphs 9 and 10, respectively, tohave discriminated against unit employees, and to havefailed to bargain in good faith with the Union in viola-tion of Section 8(a)(1), (3), and (5). To be sure there is arelated specification in paragraph 7 that the unilateralactionwas taken by Employer without prior notice to,or bargaining with, the Union; and a more definitivespecification of Employer's discriminatory purpose pro-vided in paragraph 8, viz, that itsunilateralaction wastaken because the employees had engagedin,' and inorder to discourage employees from engaging in certainunion and concerted activities for the purpose of collec-tive bargaining, or other mutual aid or protection. Whilethe conclusionary paragraphs 9 and 10, which clearly setforth the section of the Act alleged to have been `violatedby Employer's unilateral conduct alleged in paragraph 6,might more stylishly have tied in the additional specifica-tions of paragraphs 7 and 8, failure to do so was but amatter of form, not affecting the substantive violationsalleged, or the adequacy of the notice thereby provided.Moreover, the entire matter of the unilateral acts andconduct so alleged to be in violation of Section8(a)(1),(3), and (5) was a matter fully litigated by all-parties athearing.2.Yearend bonuses, existing wages and terms andconditions of employment, or discretionary giftsEmployer next contends that its prior payments of ayearend bonus to employees were not shown by the evi-dence presented to have been paid other than,as discre-tionary gifts on its part. Respondent's argumentis that itsprior payments of a yearend bonus to employees havenot been established by the General Counsel to be a con-dition of employment of its employees; and Employerappears to argue on that account that the yearend bonuswas not a bargainable matter. Employer would rely onNLRB v. Citizens Hotel Co.,326 F.2d 501-(5th Cir. 1964);andNLRB v. Electro Vector, Inc.,220 NLRB 445 (1975),enf.denied 539 F.2d 35 (9th Cir. 1976). The GeneralCounsel contends in contrast that Employer's payment ofa yearend bonus to its employeeswas acomponent ofthe wages of employees; that it was a mandatory subjectof bargaining; and that the payment of a yearend' bonuswas not a discretionary gift that Employer could with-hold at will.The General Counsel's basic argument is that the cir-cumstances of Employer's long-established 'pattern ofgranting a- yearend bonus to employees meets the appli-cable test of a bonus being construed as part of thewages of employees, 'because it is shown to be of a fixednature, paid over a sufficient length of time, such as tohave become a reasonable expectation of employees; andtherefore, that Employer's 'payment of a'yearend bonushad become part of their reasonably anticipated remu-would rely on supportive holdings expressed inBeaconJournal Publishing Co. v. NLRB,401 F.2d 366, 367, (6thCir. 1968); andNLRB v. Niles-Bement-Pond Co.,199F.2d 713 (2d Cir. ' 1952).To the extent Respondent may be viewed to have ad-vanced an' argument that a payment of a yearend bonuswas not a bargainable matter, that argument, if notsimply to be viewed misdirected, is, in its essence, read-ily apparent as without legal foundation. An employer'spayment of a bonus to employees is certainly encompas-sable within wages to be paid employees; and, as well, ifagreed to, and/or established, may be viewed as consti-tuting a term and condition of employment.In its es-sence, payment of_a yearend bonus is a mandatory sub-ject of bargaining, whether part of existing wages and anexistingterm and condition of employment, or not, andonly sought. The real underlying issues otherwise clearlybeing raised by Respondent are whether; as it contends,the circumstances of its prior payment of a yearendbonus do 'not establish the yearend bonus payment waspart of the existing wages paid to its employees, nor anexisting term and condition of their employment; and re-sultingly, that it has not been established by the GeneralCounsel thatEmployer has unlawfully unilaterallychanged (nor Employer shown otherwise to have discri-minatorily changed or withheld) existing wages andterms and conditions of employment of its employees.Respondent. contends essentially that, other than ,theevidence offered on its prior pattern of granting a bonusthrough 1980, there has been no other, evidence offeredby the General Counsel to prove the bonuses were-givenas anestablished condition of employment, rather than,as itcontends, simply as a gift given to employees in thepast in its (sole) discretion. Thus, Employer has arguedin support that there was no prior formal policy pro-nouncement, or comrnunciation made to employees thata yearend bonus payment had been established by Em-ployer as a regular benefit for them. Respondent alsoargues that the General Counsel has made no -showingthat there 'was any established formula governing themethod of Employer's determination of the bonusamounts that were heretofore distributed; and it arguesthe attendant circumstances have evidenced the contrary,viz, the fact that the yearend bonuses given over theyears have varied in amount from year to year provesthat the yearend bonuses previously given were alwaysgranted by Employer as discretionary gifts. Further,with a stated ^ reliance on the fact that no yearend bo-nuseswere paid in 1981, Respondent has finally arguedthat that uncontested circumstance has established eitherthat the prior gifts were discretionary_ or that any priorcondition of employment that might be viewed to havepreviously existed had (already) terminated. In thatregard,- theGeneralCounsel pointedly counters thatwhile it is undisputed that Respondent did not pay ayearend bonus to unit employees in 1981, it is to be alsoobserved that the Union at this time was still unrecog-nized by Employer as the certified collective-bargainingrepresentative of unit employees, and its member-em-ployees were then out on strike. The General Counselthus finally argues that under all attendant circumstances ADVERTISERS MFG. CO.the -Union has never clearly and unequivocally waivedits right to bargain over the payment of a yearend bonusOn the facts presented before me I have little hesitan-cy in reaching the initial conclusion on the threshholdbut major question of substance- raised by the parties,that Employer's payment of a yearend bonus to employ-ees is to be concluded and found to be reasonably en-compassedwithin the scope of employees' existingwages, and that, over the years and in the manner paidpreviously, it had become an established term and condi-tion of employment of the employees in the bargainingunit under applicable Board and court precedent.Prior to 1981, the yearend bonus, albeit paid inamounts that varied- from year to year, had been regular-ly paid to employees for 30 consecutive years., An em-ployee qualified for receipt of a bonus in the very firstyear of employment. Federal and state withholdingshave been regularly withheld from the bonus amountspaid, as on other wage earnings of employees. Respond-ent'sarguments on the General Counsel's failure to showformula utilization and lack of policy pronouncement arefactors that have been earlier addressed by the Board;and, in agreement with the General Counsel I concludethat the applicable Board precedent, controlling on me,is that a similar (Christmas) bonus when established aspaid to employees over a far less number of years isnonetheless sufficient to be construed as thereby consti-tuted a component of wages paid to employees, and anexisting term of employment of those employees,Pistoresi& Son, Inc.,203 NLRB 905 (1973), enf. denied 500 F.2d399 (9th Cir. 1974);Laredo Coca Cola Bottling Co., 241NLRB 167, 174 (1979), enfd. 613 F.2d 1338 (5th Cir.1980), and further, that the absence of evidence thattherewas an employer formula in utilization, or, of aprior formal policy pronuncement by Employer (e.g., asomittedfromtheemployer-distributed,employeemanual), is not to be viewed as determinative or control-ling of that finding, but rather what is critical is the rea-sonableemployee expectation from employer priorpromise, or conduct, cf.Gas Machinery Co., 221NLRB862 (1975);Laredo Coca Cola,supra. On the basic signifi-cance of such a longstanding "emolument of value"which has accrued to "employees arising out of their em-ployment relationship," cf.NLRB v. Central Ill. PublicService Co.,324 F.2d 916, 919 (7th Cir. 1963).-Moreover, the unique circumstances otherwise evi-denced as present herein, viz, that an employee commit-tee in 1978, then recognized by Employer as speaking forall (unit) employees, had told - the Employer that theywanted to keep the yearend bonus payment rather thanhave their Employer put (even some of) its substance inthe form of other increased benefits,aswasthen beingsuggested by Employer, itself speaks even more directly,and perhaps even eloquently, as to the industrial realityof employees' expectation of the Employer's payment ofayearend bonus to its employees, viz, that it had by thistime-become viewed by them as an established benefit inits own right, and one they desired to keep. In short, it isconcluded and found that Employer's payment of a year-end bonus to employees in 1978 was not only then con-stituted a part of-their wages, and an existing term andcondition of their employment, it has revealed an-em-113ployee-continued expectation as to which Employer atleast then had fully and clearly acquiesced.Even if the Employer's acquiescence were arguendoto be deemed reflected as otherwise in 1981, the uninter-rupted payment of a yearend bonus over the prior 30yearsmust be givensubstantialweight -as in itself evi-dencing an established, and existing term and conditionof employment -of employees, cf.Woonsocket SpinningCo., 252 NLRB 1170 fn. 2 (1980). In connection there-with, the overall character of the bonuses granted, ingeneral, and such as is revealed on review of the specificbonuses granted in the years 1978-1980 (in evidence) ismore supportive of the same, than not. Amount aside,payments of bonuses were always made to all (unit) em-ployees, inclusive of those starting in first year of em-ployment, albeit in the latter category in considerablylesser amounts. Though amounts varied, amounts paid toemployees discernibly regularly advanced with increas-ing years of service,as isclearly evidenced by those paidin 1979 (over 1978);and again,for the most-part in 1980(over 1979), albeit there was discernible modest retrench-ment in 1980 in the amounts given to a significantnumber of the employees receiving (essentially) thehigher bonuses. Nonetheless, the nature of the paymentsmade- when viewed overall, but particularly with theyearend bonus having been paid previously over such asubstantial period oftime,would likely be construed aswell, in my view, by the several reviewing courts as bythis time of sucfficiently fixed and substantial duration astowarrant it to be concluded they were of a "regularand long duration"; and thus independently to be con-cluded on that account as to be reasonably viewed byemployees to have become part of their wages, and anestablished condition of their employment, cf.Gas Ma-chinery,supra, 221 NLRB at 863, and cases cited there.See and compare the Ninth Circuit's seeming dispositionto compatible view inElectro Vector,supra, 539 F.2d at537.There is also clear merit, and I am wholly persuadedto the General Counsel's final observation on this sub-ject, that at the very time of the Employer's first depar-ture from its longstanding prior practice, when it an-nounced in1981 itsintended nonpayment of a yearendbonus in and for 1981, Respondent was then unlawfullyrefusing to recognize and bargain with the Union aboutwages, hours, and terms and conditions of employmentof unit employees generally (clearly inclusive of theyearend bonus), despite a prior and continued request oftheUnion to do so. Furthermore, the announcementmade by Employer in 1981 was limited to a projectednonpayment of a yearend bonus in 1981, for specific rea-sons stated, but which stated reasons were not inclusiveof any prior or present. intention of. Employer to elimi-nate the payment of. a yearend bonus in general. On thelegitimacy of the distinction that may be made to rest onan announcement limited in application to 1 year, andnot, announced as terminating a previously establishedgeneral practice, cf.Century Electric Motor Co. Y. NLRB,447 F.2d 10, 14-15 (8th Cir. 1971)..Unlike the circumstances of the negotiation processthat culminated in a timely agreement as found by the 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt existed inCentury Electric,supra, here, as noted,Employer was clearly refusing recognition'of the Unionin -1981, at-the time of its announced initial, but limited,departure from past practice. After Employer eventuallyextended recognition to the Union as the certified collec-tive-bargaining representative, and following the end ofthe strike of its member-employees and return of strikers,the Union gust as clearly sought to pursue its right onbehalf of all the unit employees it represents to bargain,with the Employer about a continued payment of a year-end bonus, in 1982, a subject still to be addressed. Underall these circumstances there has assuredly been no clearand unmistakablewaiver by the Union of-,its right to bar-gain with Employer about the continued payment of theyearend bonusas anexistingcomponent of employees'wages, and as anexistingterm and condition, of their em-ployment, in 1982, cf.Pepsi-ColaDistributingCo., 241NLRB 869, 870 (1979), enfd. 646 F.2d 1173 (6th Cir.1981);McDonnell Douglas Corp.,224 NLRB 881, 887(1976);KroehlerMfg.Co., 222 NLRB 1269, 1270 (1976);Timken Roller Bearing Co. v. NLRB,325 F.2d 746 (6thCir. 1963).3.The issue of discriminatory conduct in violation.of Section 8(a)(3)In support of the allegation that Employer's failure topay the bonus in 1982 was discriminatory, the GeneralCounsel has essentially relied onUnited Aircraft Corp.,199 NLRB 658, 662-663 (1972), enfd. 490 F.2d 1105 (2dCir. 1973). InUnited- Aircraft,the employer had sched-uled and announced (promised) that a wage increasewould be paid to the employees at a certain time, butthen the employer withheld payment of thewage in-crease,without discussion with the union, for a deter-mined discriminatory reason, viz, because the employeeshad in the interim selected the union to represent them.The General Counsel would -also rely on certain lan-guage appearing in the Second Circuit's enforcement inUnited Aircraftin support of additional contention thatthe employer had thereby sought to enhance its bargain-ing position unlawfully, id. 'at 1110.The circumstances inUnited Aircraftincluded a clearadmissionby the employer that it had withheld the wageincrease because it would'be negotiating with the 'union.The administrative law judge consequently concludedthat, though not _so expressed by the employer, the em-ployer had withheld theraise becausethe employees hadselected a union to: represent them..The'Board approvedthe findings made, and the court affirmed, 'that the em-ployer's withholding of the scheduledwage increase; be-cause employees had selected a union to represent them,was clearly discriminatory and discouraging of that pro-tionwas unnecessary because the -employer's conductwas, "inherently -destructive" of important employeerights,with reliance' onNLRB v. Great Dane, Trailers,388 U.S. 26 (1967).' .II.-TheGeneralCounsel's- subordinate, arguments hereare: that the Employer's obligation with regard to a con-tinued payment of the yearend bonus in 1982 is to be lik-ened- to the scheduled and announced wage increase inUnited Aircraft;that the 1982 yearend bonus was alreadyearned as a result of work performed by the employees-over the calendar year 1982, - and that in that sense theyearend bonusisanalogousto the scheduled wage in-crease that the employees had been previously promisedand thus similarly had every expectation would be paid.It istheGeneral Counsel's contention that Employer'swithholding of the yearend bonus in 1982 should befound discriminatory, as it was inUnited Aircraft,be-cause similarly here, one of the Employer's asserted rea-sons-was stated to be because some of the employees hadengaged ina strike, and others did not. The -GeneralCounsel also argues that proof of Employer's motivationisnot needed because its conduct here is also to beviewed as "inherently destructive" of important employ-ee rights. Passed is the General Counsel's animus claimarising from prior administrative law judge's unfair laborpractice findings.Employer, with its own asserted reliance onGreatDane,advances contentions severally, that: unlikeGreatDanethere was here no disparate treatment of employeeswho were engaged in a strike; that Employer has ad-vanced and established legitimate business justificationsfor its conduct, that its conduct was not discriminatorilyaccomplished;' and that there was no independent evi-dence offered in this case to reveal an unlawful motiva-tion by Employer otherwise.There is no question that discouraging membership ina labor organization "includes discouraging participationin concerted activities . . . such asa legitimatestrike."NLRB v. Erie Resistor Corp.,373 U.S. 221, 233 (1963). InGreat Dane,supra,with "discriminationand "discour-agement" apparent from disparate treatment affordedstrikers and nonstrikers in respect to an employer-ex-tended payment of accrued vacation pay to nonstrikersonly, the Supreme Court in addressing the remainingcontested issue of `the employer's motivation stated, 388U.S. at 34:[S]everal principles of controlling importance herecan be distilled. First, if it-can reasonably be con-cluded that the employer's discriminatory conductwas "inherently destructive".of important employeerights,no - proof of an antiunion motivation isneeded and the Board can find an unfair labor prac-tice even if the employer introduces evidence thatthe conduct was motivated--by business consider-ations. Second, if the adverse effect of the discrimi-natory conduct on employee rights is "comparative-ly slight," -an antiunionmotivation must be provedto, sustain the chargeifthe employer has come for-ward 'with evidence or legitimate and substantialbusiness justifications for the conduct. Thus, ineither situation, once it has been, proved that theemployer engaged in discriminatory conduct whichcould have adversely affected employee rights tosomeextent, the burden is upon- the employer to es-tablish that he-was -motivated by legitimate objec-tives since proof of motivation is most accessible tohim.The payment of a yearend: bonus was an establishedcondition of employment. However, the General Coun- ADVERTISERSMFG. CO.sel's argument on the basis of -an accrued bonus is unper-suasive. In terms and accrual and/or distribution qualifi-cation, it is only established by the evidence offered thatan employee qualified for a bonus payment if employedat time of distribution. The record does not establish thatthere was a past practice of a set time for bonus distribu-tion, beyond that arguable from the generalizedsugges-tion emanating- from. yearend bonus/gift nomenclaturethat it would be paid before year end. There was no evi-dence offered that any employee leaving employmentbonus as earned for work previously performed. If any-thing is to be viewed as more definitively shown on dis-tribution period it is by reference to an Employer's boardof directors action scheduled for December11, -1981, inregard to a then recommended decision that Employernot pay a bonus in 1981, for reasons stated, of which theUnion was made aware. Assuming however that a pay-ment of a yearend bonus, as an established condition ofemployment, is nonethelessanalogousto the scheduledand announced increase found inUnited Aircraft,cf.StruthersWells Corp.,262 NLRB 1080, 1081 (1982), enf.in part denied, denied in pertinent part 721 F.2d 465 (3dCir. 1983), as we shall see, the contended analogy breaksdown on several other factors.First,Employer has urged, and I find persuasively soin -general, that it is a significantcircumstanceherein thatabsent from this case is independent evidence of unlawfulmotivation, e.g., current statements by Employer's super-visors and/or agents revealing that nonpayment of thebonus in 1982 was tied to the employees' prior union ac-tivities,or retaliatory, such as were found inNLRB v.ElectricRadiator. Corp.,321F.2d 733 (6th Cir. 1963);RossSand Co.,219 NLRB 915 (1975),and similar suchcases.Woonsocket Spinning Co.,252 NLRB 1170 (1980),andLaredo Coca-Cola BottlingCo.,'supra,cases relied onby the General Counsel, would be similarlyso distin-guishable. The General. Counsel's sole evidentiary argu-ment to the contrary is bottomed on Employer's writtenposition statement of December 7, presented to theUnion subsequent to bonusdiscussionsof the parties ofNovember 15 and 17 and December-2. Significantly lim-iting the analysis required to be made is the fact that nei-ther party has advanced contentionsor arguments restingon claim of disparateinterestsof strikers,-or nonstrikersas separate groups in regard to the contested payment ofa yearend bonus in 1982, of the type paid in years past,see and compareIndustrialWorkers Local 289 (SeeburgCorp.) v.NLRB,476 F.2d 868, 877-878 fn. 17 (D.C. Cir.1973). It is contended by the General Counsel that Re-spondentin outlining its reasonson that occasion in writ-ing at union request (essentially) stated that it wouldrather not pay a yearend bonus because of the split workforce in 1982resultingfrom the strike. It is the GeneralCounsel'sargumenttherefrom that Respondent in itsown words has thereby stated (admitted) that one of thereasons that it did not pay the yearend bonus to employ-ees was because some of them went on strike. It is ob-served in passing that Employer apparently makes relat-ed claim that disparatetreatment is an essential underpin-ning for a discrimination to,which theGreat Dane"in-herently destructive" standard on employer motivation115may find application. I do not find either contention per-suasive.Disparate treatment, or treating like categories differ-ently,may appropriately be viewed as falling within thequintessenceof discrimination; and where that differenceisbased on an exercise of protected concerted, or unionactivity, an unlawful singling-out, or discrimination isperforce present, cf.Rubatex Corp.,235 NLRB 833, 834-835 (1978), enfd. 601 F.2d 147 (4th Cir. 1979). However,a disparate treatment of those exercising union, or pro-tected concerted, activity Section 7 rights does not ex-clusively constitute the essential element of unlawful dis-crimination.Thus, contrary to Respondent'surgings, anunlawful discriminationmay appear, whether or notshown intended, by an act visited on an entire class, e.g.,on all employees, because of an exercise by some, or allemployees, of either of those protected activities, seeNLRB v. Borden, Inc.,600 F.2d 313, 320-321 (1st Cir.1979);IndustrialWorkers Local 289,supra, 476 F.2d at877.United-Aircraft,supra, is but one example of a discrimi-natory act "inherently destructive" of employee rights,where employer's actual motivation was unnecessary toevaluate because of a statement it made. The specificstatement made by Employer and alluded to by the Gen-eral Counsel for comparison was the first of seven statedreasons, though there was employer disclaimer thatorder of appearance indicated any paramountcy. Thestatement made specifically is:1.Due to the split work force in 1982 as a resultof the strike, the Company would rather not con-front the question of whether the gift should be dis-tributed to members of each work force.The General Counsel would have that statement con-strued as in effect constituting an-admissionby Employerthat one ofits reasonsfor not paying the bonus was be-cause someof them went on strike; though on other oc-casion the argument is stated more encompassingly thatthe asserted reason was because some had engaged in astrike,and, in seemingsacrifice of industrial probability,because others had engaged in the protected right to re-frain from - strike activity.Eitherway the deductionurged appears ' as a strained one, in emanating from anunclearly supportive base.On its face, the statement made by Employer certainlydoes not explicitly state that the position held by Em-ployer was that the bonus.would not be paid to strikers,or to both work forces (all employees) because certainemployees had engaged in a strike. While the statementclearly acknowledges that a split work force (strikersand nonstrikers) had resulted - from the strike; and asclearly reveals that Employer had a stated preference, orcertain question, that qustion or subject, in my view, isnot otherwise clear in its meaning.-The critical factual issue it seems to me is what do thewords, "the question of whether the gift should be dis-tributed to members of each work force," reasonablymean, on their face, and in context. For example, do theabove terms mean that the question entertained by Em- 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer at thistime,but which it -preferred not to con-front was whether, or not, the gift should be distributedat all because of the circumstances of a split work force;or, to the question of whether the gift should be distrib-uted to one class of work force, arid not to the other, orto neitherclassbecause oneclass engaged in a strike, asappears more realistically to be selectively contended bytheGeneral Counsel was done (though appearing theless likely meaning of the statement), or, whether it waspreferred not to confront questions of distributions to (in-dividual)members of each work force for other validand lawful reasons. In my -view the statement made byEmployeron itsface is simply tooambiguousand/or un-clear in meaningtodraw the selectiveadmission ashas admitted that one of thereasonsthat it was notgoing to, pay the bonuswas becausesome of its employ-ees had engaged in (protected) strike, or other activity. Iam but strengthened in that view when the other circum-stancesare reviewed.Record evidence has made it clear that bonuses paid toindividual employees- varied inamount,from year toyear.No formula was established. From what appears ofrecord there had.been in the, past a significant measure ofdiscretion in Employer's arrival at the amount to be dis-tributed collectively, and individually.Unit employeeshad also worked varying amounts oftimein 1982. Cer-tainly the workttme of some was directly affected by, theengagement,or nonengagement,.in. protected strike activ-ity; but the worktime of still others was affected by bothstrike period and, by poststrike economic conditions ofshort weeks and/or layoff. Additionally therewas an ac-knowledgment of the possibility of lingering effects ofthe strike in 1982,as still existingbetween the workforces, of sufficent degreeand nature to result incontem-poraneous agreementby-both Employer and the Unionthat` the holding of a Christmas party should be (again)forgone that year.; Finally the -payment of a yearendbonus' had been a subject introducedin recent discussion,and its ramifications increased in degree of discussion inthe past twonegotiation meetings,with all parties con-ceding it was discussed freely and-fully in'depth on De-cember-2.Wetzel confirmed Mueller's declaration that ittime of the in-depth discussion of December 2. -TheUnion and the negotiating committee were fully awareof these difficulties.I am-a'swell'persuaded the.employ-ees were generally aware 'of many of the difficulties; in-dependently.--The General 'Counsel has advanced relatedly the argu-ment that the Union had 'proposed a solution for' the dif-ficulty, viz, that the lionus be distributed on the simplebasis of -time actually worked by the unit employees thatyear, to no 'avail, 'and-with ho-counterproposal 'made by-Employer. Apart from the Union's approach-being with'appearance of itself constitutinga significantdeparture,from; employer' practice-in distributionin pastyears; theabsence,of an Employer's counterproposal thereto argu-ably might have contributed -more persuasively to. theGeneral Counsel's argumentfor a finding of an underly-ing discriminatory motivation -on the -part of the Employ-er,had other,reasons for nonpayment of the bonus-notbeen also advanced by Employer, and Employer thus bediscerned to have left its flat rejection of the Union's of-fered solution the more questionable as made in goodfaith,rather than as evidencing its solely advancedreasonwas but a pretext. But other reasons were ad-vanced by Employer (discussed, fully infra), inter alia, onbasis of-a poor level of business experience for an ex-tended timeWhile it is noted'that there was no specificreference in the December 7 letter to additional claimedeffects of the strike on work productivity and efficiency,nor profitability explicitly expressed, both were items ofprior communication (1981), present discussion, and sub-sequent communications. That an employer might simul-taneously entertain legitimate concern over addressmentand treatment of-the various attendent difficulties to befaced in grant of any yearend-bonus to employees underthe above circumstances would..appear not to be gain-said.That it might simultaneously state its preference tothe' Union not to do so where other weighty reasons arepresent and advanced as 'warranting the same actionwould appear to aid and advance, not obstruct, collec-tive bargaining on the matter.The bonus was not paid to either work force; indeed,itwas not paid to anyone in 1982. While not dispositive,itmay be observed as supportive that there was no ap-parent disparate treatment of strikers, or favored treat-ment of nonstrikers; and such cases asSevakis Industries,Electro 'Vector, Inc., 220NLRB 445 (1975), enf. denied 539 F.2d 35 (9th Cir.1976), in that respect, are to be deemed' inapposite.In regard to the claim advanced by the General Coun-sel in connection with alleged discrimination, that theEmployer has sought to unlawfully enhance' its bargain-ing position, at the outset it may be observed that inPis-toresi & Son, Inc.,203 NLRB 905 (1973), a case centrallyrelied on by the General Counsel otherwise on its hold-ing of an unlawful unilateral activity, a Board panel ma-jority consisting of . then - Members Jenkins and Penelloexpressly agreed with an administrative law judge's de-termination that where an employer's withholding of aChristmas bonus was with stated purpose, "to offer thelargest possible wage increase," it was-for a legitimatebusiness reason, and was conduct that did not itself vio-late. Section8(a)(3) of the Act. --While-later disavowing that Employer ever proposedthat all the substancetparty grant was earmarked,for increassed wages and ben-efits,.Employer did earlier propose at least in' generalterms that negotiations proceed on the basis of the bonusbeing;reflected in the total cost factor of the labor agree-ment, and to continue to propose that approach, howev-er eventually to be agreed upon, whether incorporatedinto(some).dollar amounts in a. total package, or in forma - bonus,negotiated as part of a settlement, and . paid atthat later.date;or not at all. -Nonetheless it is contendedby the General Counsel that :in discontinuing, or with-holding, payment of the yearend bonus in:1982,Employ-er has sought, to unlawfully enhance_itsbargaining posi-tion, based on the subsequent enforcement ofUnited Air-craft,supra,.by, the Second CircuitCourtof Appeals, 490 ADVERTISERS MFG. COF.2d at 1.110, where the court in addressing the employ-er's similar contentions, "that it was entitled to withholdthe wage increase in order to improve its bargaining po-sition in the anticipated negotiations with the Union,"and "could lawfully make it part of the `entire economicpackage' to be offered," subsequently stated (ibid ):If the Company's position were accepted, an em-ployer would appear to be entitled, in the hope ofimproving his bargaining position, to alter all condi-tions of employment after union certification, reduc-ing wages to the legal minimum and allowing thework environment to deteroriate. The devastingimpact that such action would have upon employeeexercise of Section 7 rights is indisputable.Whilethe business purpose would, be "'substantial," wecould not characterize it as "legitimate."Summarizing, in bothPistoresi& Son,supra, and-,inUnited Aircraft,supra, the Board determined that the re-spective employers involved had acted without any priordiscussionwith the unions respectively involved, thusunilaterally. InPistoresi & Sonthe Board found no viola-tion of Section 8(a)(3), but did find a violation of Section8(a)(5) on the basis of the employer's unilateralchange ofthe existing wages and terms and conditions of employ-ment without bargaining. InUnited Aircraftthe Boardfound violations of both Section 8(a)(5) and (3). Pointed-ly inUnited Aircraftthere,was not only the similar uni-lateral change without prior discussion with the unionthen representing employees, but there was also the addi-tional employer admission that had clearly revealed theemployer's conduct had been taken directly as a conse-quence of certain protected union activity, viz, the em-ployees' interim selection of the union to represent them.Accordingly, the conduct for that reason carried its ownevidenced discrimination and was "inherently destruc-tive" of that protected activity. It would appear thecourt's enforcement remarks are to be viewed in thatsubordinate case-light. I also observe that in rejectingother arguments advanced by employer of a claimed di-lemma it faced in granting 'or not granting the. scheduledincrease, the court noted the employer could have avoid-ed all its difficulty by a discussion with theunion. I amthus not persuaded that the court's remarks, if so reliedon by the General Counsel, are authority for the proposi-tion that a -general posturing of a party, in commence-ment of, or during collective-bargaining, that may in-volve a regressive position on existing wages and termsand conditions is thereby constituted an unlawful en-hancement of bargaining position evidencing discrimina-tion. Such positioning in bargaining would appear of toolongstanding prior allowance; indeed, to be discerned asbecoming of only the more common occurrence in lightof current "take back" bargaining -postures. Cf.;BillionOldsmobile-Toyota,260 NLRB 745, 755 (1982), enfd. percuriam.700 F.2d 454 (8th Cir. 1983); particularly where aparty's regressive bargaining posture has grown more fa-vorable as negotiations progressed, seeCarlsen PorscheAudi,263 NLRB 141 (1983).Thus if claim is made as herein that an employer's actisa discrimination, but is of a nature without need for117any evidentiary demonstration of the employer's actualmotivation in performing the act because the discrimina-tory act is itself. inherently destructive of important em-ployee rights,boththe fact of a discrimination in the actand the causal relationship of the discriminatory act's oc-currence to the specific protected activity must clearly`appear.More pointedly it seems to me that the difficultywith an acceptance of the General Counsel's argument isthat for showing a discrimination the General Counseladvances claim of an act (statement of one reason forwithholding bonus) in negotiations as revealing the actwas taken directly because of some employees having en-gaged in a protected strike. However, in doing so solelyon the basis of the instant employer statement ignoredare the also evident circumstances that Employer's' state-ment on its face was in nature more discernibly and rea-sonably to be concluded as reflecting Employer's prioraddressment in negotiations of difficulties of broad andremaining effects of an already ended strike, rather thanits taking action specifically, or expressly as related tocertain employees having engaged 'in the strike in thefirst place.-In any event, it is concluded and found that absent anemployer admission such as found inUnited Aircraft, onethat reasonably and' clearly establishes that employer'saction did involve a discrimination, or was an action un-dertaken directly because of employees' engagement in aprotected activity (as well as involving a discriminationof nature reasonably to be concluded as inherently de-structive of exercise of that right), some evidence of mo-tivation to discriminate by act must be shown. As I findno independent evidence of discrimination and I find theGeneral Counsel's offered substitute argument from theDecember 7 statement resting on too-strained a deduc-tion for that purpose, indeed considerably contraindi-cated by surrounding circumstances, it would appear aswell even if the position adopted by Employer duringnegotiationswas, one regressive of .existing wages, andterms and conditions-of employment (as it was herein), itis not shown thereby as discriminatory in itself, nor is tobe held to be in itself in violation of. Section -8(a)(3).When, and if an employer'is free to make changes in ex-istingwages and terms of conditions of employmentwhile under obligation to bargain is surely anothermatter, but a matter, it seems to me, sounding' solely in8(a)(5) considerationsFinally, even if Employer's otherstatementsmade in negotiations to the effect that thenonpayment of a bonus in 1982 would be incentive forbothparties to- reach a quick agreement were deemedequatable to an employer's use _ of a withheld , benefit asunlawful "leverage" to get a total agreement, that simi-larlywould sound in Section 8(a)(5), see,e.g.,-StruthersWells Corp.,supra, 262 NLRB at 1081 (enforcement ap-pears denied in pertinent partStruthers v.NLRB,supra).In passing I would only additionally observe, contraryto Employer's urging, that were-the fact warranted to befound otherwise, viz, that the statement, did constitute anadmission that the Employer's action was taken in partbecause some of its employees had earlier engaged in thestrike, and thus the act be determined discriminatory, Iwould reject Employer's other. arguments based on re- 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuiting"comparatively slight"discrimination.Inmyview withholding the bonus in 1982,even in part for-thatreason and during period of negotiations,would be "in-herently destructive"of the important and fundamentalemployee right to engage in a strike.In short,and to theextent Respondent's -argument may appear.to raise suchclaim,Ido not.envision the "comparatively slight"standard as having application to a matter of definitive-ness of a discrimination,or presence of economic consid-erations,but rather apply to the evaluation to be made ofthe reasonable effect of a clear discrimination on the ex-ercise of the involved Section 7 right.Essentially,where my view differs from that urged onme by the General Counsel is on the fair meaning to beattributed to the statement in issue; and perhaps as well,as to where in this case the proper line of accommoda-tion in the statutory scheme of collective bargaining is tobe drawn. In my view it must encompass permissively aparty's good-faith addressment of an issue,with full andunimpeded statement of a party's -position on the issue,including,as here,an employer's frank statement in as-sessment of its work force status,-and related problemsitenvisions it faced following a 10-month strike, withoutautomatic construction of a- discrimination being presentbecause in doing so it has made reference to a strike, orto split work force difficulties,where discrimination- ofemployees for having engaged in a strike is ' not other-wise established.Just as the same employer act or state-ment may,but need not,reveal that both discriminationhas occurred and that the discrimination was with anactual employer motivation to retaliate,or topunish em-ployees for engagement in protected activity, in myview,if the Act is to continue to have reasonable rela-tion to industrial reality,an employer in statement of bar-gaining position to the union,may make a fair address-ment of the fact of a strike,and/or of its resulting ef-fects,,without an automatic construction of an employer'sdiscrimination of some employees for having engaged ina strike being-drawn solely perforce of the reference tothe strike occurrence, or its appraisal of resulting strikeeffect difficulties.There remains to consider whetherEmployer's conduct nonetheless was violative of Section8(a)(5) in the manner in which change was otherwise ac-complished.4.The alleged refusal to bargain in good faith;unilateral conduct in violation of Section 8(a)(5);and related issues of fait accompli bargaining, orrequirement of impasseHaving established,as earlier found,that Employer'spayment-of a yearend bonus was, and had remained, acomponent`of employees' wages, and an einsting term ofemployment for subsequent collective-bargaining pur-poses(in 1982), the General Counsel's contention that,Respondent has violated Section 8(a)(5) and' (1) appearsessentially two-pronged;namely,that Employer has re-fused to bargain in good faith with the Union regardingpayment'of a yearend bonus; and "that Employer has un-lawfully unilaterally discontinued payment of the year-end bonus in 1982.It is thus the General Counsel's con-tention thatRespondent entered negotiationswith aclosed mind on the subject and with a predetermined re-solve not to budge from an initially stated position that itwould not pay the yearend bonus; and that in that re-spect,Employer had acted unilaterally in effectively pre-senting the Union with a fait accompli.The GeneralCounsel also contends that the Employer was not free toimplement its decision not to pay the yearend bonus in1982, since there could be no bargaining impasse as Em-ployer's conduct in not paying the yearend bonus in 1982arose out of, and was an integral part of, its above un-lawful conduct.--The General Counsel has supportively contended thatthe Employer has not offered any legitimate business jus-tifications for. discontinuing the yearend bonus paymentsin 1982;and it is argued that the reasonsset forth byEmployer in the December 7 letter were but self-servingstatements of negotiation positions.The General Counselhas also argued that the letter in regard to statement ofpoor_level of business lacks credibility because it did notspecify.Respondent's level of business.The GeneralCounsel has additionally argued that Bumby's testimonythat the bonus could.have been paid was contradictoryof claim of. poor business condition;and it is furtherargued that Employer's assertions that it had the changeunder consideration for years is to be concluded spuri-ous.'The complaint does not allege,nor has the GeneralCounsel explicitly contended,thatEmployer has en-gaged in surface bargaining,usually to be associated witha respondent's overall bargaining posture as being "with-out serious intent to adjust differences and to reach anacceptable common ground,"NLRB v.InsuranceAgents,361 U.S. 477, 485 (1960). Here the General Counsel hasadvanced similar such contended failures by Employer,but only as to Employer'sbargaining posture on thesingle subject of yearend bonus. At hearing the GeneralCounsel also clarified that general bad-faith bargainingwas not being contended,but rather that the certain al-leged,and contended,failure to bargain in good faithwas limited to.the conduct that was specifically chargedas unlawful in the complaint.Iam persuaded that theGeneral Counsel's arguments essentially dispute employ-er hard bargaining on one subject,and are urged in sup-port of contended bad-faith bargaining on that subjectalone. I shall address the issues presented-in context pre-sented by the, General Counsel.SeeCentralVirginiaElectric Cooperative,254 NLRB 417, 418 (1981).Respondent,defends that the facts in evidence simplydo not support the basic allegationsof thecomplaint, nor'the contentions of the General Counsel that the Employ-er has either acted unilaterally, or that it did not bargainin good faith with the Union in regard to the subject ofyearend bonus-gift payment. To the contrary,Employercontends the evidence of record,and applicable Boardand court precedent, warrants findings:that it has per-missibly adopted and stated its bargaining position frank-ly; that Employer otherwise fulfilled its collective-bar-gaining duty with the Union;and that it did not presentthe Union with a fait accompli,or act unilaterally initsaction of not disbursing a yearend bonus in 1982, or delay-ing a payment of a yearend bonus for 1982. ADVERTISERS MFG. CO.Respondent -contends the evidence presented has estab-lished. that it had not made a decision on the matter ofpayment of a yearend bonus before the Union broughtthe subject up in the negotiations conducted on Novem-ber 15; that its stated position and subsequent conductwere based on legitimate business objectives, with sever-al reasons advanced in support which were not specious,that it presented the Union with a full and timely expla-nation of its several reasons for the position it, took inregard to nonpayment of the yearend bonus in 1982, andits present intent not to pay a bonus as it had before; thatthe Union had ample opportunity to bargain thereon, tooffer counterproposals and arguments for its position,and did so; that it was the Union that cut off discussions(in theirmeeting negotiations) after December 2; andthatEmployer's bargaining conduct, under all the cir-cumstances, did not present the Union with a fait accom-pli because Employer had also concurrently declared awillingness to continue discussions looking to contractualprovision for payment of a bonus, inclusive of one for1982 on the basis of a retroactive payment of the bonus,if agreed to by the parties as part of their first contract;and, because the Union had subsequently stated a will-ingness to attempt to negotiate a contract on that basis.In the defense. of its bargaining conduct,, Respondenthas stressed fundamentally the holding ofNLRB v.American Insurance Co.,343 U.S. 395, 404 (1952), wherethe Supreme Court stated in regard to the rights of par-ties engaged in collective bargaining:Thusit isnow apparent from the statute itselfthat the Act does not encourage a party to engagein fruitlessmarathon discussions at the expense offrank statement and support of its position. And it isequally clear that-the Board may not, either directlyor indirectly, compel concessions or otherwise sit injudgment upon the substantive terms of collectivebargaining agreements.Acknowledging that the parties are not to be required tocontract on any specific term,American Insurance,supra,and, as well, the statutory limitation placed on the Boardas construed therein, and in similar remedial case (eachresting on the Act's fundamental policy in support of aparty's freedom of contract)H. K. Porter Co. v. NLRB,397 U.S. 99, 108 (1970), the General Counsel nonethelesshas in turn stressed the Supreme Court's other admoni-tion on the _parties' concurrent statutory obligation inSection 8(d) to bargain with one another in good faith,viz: ". . . they are bound to deal with each other in aseriousattempt to resolve -differences 'and reach - acommon ground,"NLRB `v. ' Insurance Agents,361U.S.477,485-486 (1960)" It has been warrantedly observed:"There is obviously- significant, tension between theseprovision's.- Cf.Huck Mfg Co. v: 'NLRB,693- F.2d 1176(5th Cir. 1982):-'-Both= parties- would also rely -onNLRB v. Katz,369U.S. 736, 747-748 (1962), where the Supreme Court inreview of i certain employer actions taken unilaterally'during negotiations, stated:-Unilateral action by,an employer without prior dis-cussion with the union does- amount to a refusal to119negotiate about the affected-conditions of employ-ment under negotiation,and must of necessity ob-structbargaining,contrary to the congressionalpolicy. -Itwilloften disclose an unwillingness toagree with the union.Itwill rarely be justified byany reason of substance.It follows that the Boardmay hold such unilateral action to be an unfairlabor practice in violation of § 8(a)(5),without alsofinding the employer guilty of over-all subjectivebad faith.While we do not,foreclose the possibilitythat there might be circumstances which the Boardcould or should accept as justifying unilateralaction,no such case is presented here.In the above connection Employer has stressed thatwhat is forbidden is unilateral action accomplishedwith-out prior discussionwith the Union.Itessentially con-tends that there was adequate prior discussion with theUnion-here. Employer would thus rely on Board affirma-tion of a holding that there'was no violation by a nondis-criminatory change(as above indicated herein),thoughthere was short notice to a union,and only a 2-day fullconsultation with the Union,cf.Simpson Lee Paper Co.,186 NLRB 781 (1970).There, a decision not to provideemployees a turkey was one reached by distant corpo-rate management before the union was notified.Nonethe-less, the-decision did not appear presented locally as oneunalterable and irrevocable;and there was ample timefor the expression-by the union of its full views, alterna-tive proposals,and for a reversal of the action if theunion had been able to- convince the employer, id. at784-785.(In passing it may be observed that inSimpsonLee,relied on by Employer,itwas emphasized that therewas no animus evidence by the employer in that casethroughout a quarter-of-a-century bargaining betweenthe parties.On the other hand, -there, as here, the changewas one that affected all employees,unit,and otherwise.)On the adequacy of the discussion,Employer respondsfurther by advancing claimed admonition inNLRB v.Citizens Hotel Co.,326 F.2d 501,"505 (5th Cir.1964); withrespect to allegation of refusal to bargain by unilateralaction where the parties have met and discussed subjectsin bargaining,that:-It is true, of course,as recently pointed out inN.L.R.B.v.TexTan, Inc.,5th' Cir. 1963, 318 F.2d472, 479 '481, that an employer may make changeswithout the approval of the'the Act.,Nor do negotiations necessarily. have to ex-haust themselves to the point of the so-called im-passe. But there must be discussion prior to ;the timethe change is initiated. An employer must at-lestinform the union;of -its,proposed actions under'cir-cumstances which afford;a reasonable opportunityfor counter arguments or proposals. -The General Counsel,however;advances later, state-mentof Board viewthat,absent extenuating circum-stances, an employer must go beyond mere discussion,and must bargain to impasse prior to,implementing uni-lateral changes, as expressed inWinn-Dixie 'Stores, 243 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 972, 974-975 (1979),where the Board had occa-sion to state:We conclude, however, that the requirement thatthe parties reach impasse before a unilateral changemay be lawfully implemented, rather than. merelydiscuss a proposed change, is in- accord with thebasic tenets established by the Court inN.L.R.B. v.-Katz,as quoted above, and by Congress in enactingSection 8(d) of the Act.2In the later case ofAeronca, Inc.,253 NLRB 261, 264(1980), enf. denied 650 F.2d 501 (4th Cir. 1981), howev-er, the Board found that an employer had neither bar-gainedwith a union over discontinuance of a turkeybonus nor afforded the union a reasonable opportunity todo so, citingCitizensHotel,supra. InAeroncathe casecircumstances were that the employer, in poor financialcondition, had made a decision to discontinue the turkeybonus nearly a year before it had notified the union. TheBoard concluded: "Even though Respondent may havebeen willing as it contends, to discuss the matter, it didnot inform the union of its proposed actions prior- to itsdecision in the matter or under circumstances which af-forded a reasonable opportunity for counterargumentsor proposals." The case left unmentioned, and thus un-clear,whether (or not) the required reasonable. opportu-nity for counterarguments or proposals was to be one toextend to party exhaustion of reasonable counterargu-ments or proposals, in short, impasse.-Cf.Taft Broadcast-ing Co.,163 NLRB 475 (1967), enfd. sub nom.TelevisionArtists AFTRA v. NLRB,395 F.2d 622 (D.C. Cir. 1968),where the Board stated inter alia, ". . . a deadlockis stilla deadlock whether produced by one or a number of sig-nificant and unresolved differences in positions." TheTaftBroadcastingcase otherwise broadly guides, 163NLRB at 478:-An employer violates his duty to bargain if, whennegotiations are sought or are in progress, he unilat-erally institutes changes in existing terms and condi-tions of employment. On the other hand, after bar-gaining to an impasse, that is, after good-faith nego-tiations have exhausted the prospects of concludingan agreement, an employer does not violate the Actby making unilateral changes that are reasonablycomprehended within his preimpasse proposals.Whether a bargaining impasse exists is a matterof judgment. The bargaining history, the good faithof the parties in negotiations, the length of the ne-gotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneous2The Board's reference was to the Supreme Court's statement- inNLRB Y Katz(369 U S 736 at 743) thatA refusal to negotiatein factas to any subject which is within § 8(d),and about which the union seeks to negotiate, violates § 8(a)(5)though the employer has every desire toreach agreementwith theunion upon an over-all collective agreement and earnestly and ingood faith bargains to that endWe hold that an employer's unlateralchange in conditions of employment under negotiation is similarly aviolation of § 8(a)(5), for it is a circumvention of the duty to negoti-atewhich frustrates the objectives of § 8(a)(5) much as does a flatrefusalunderstanding of the parties as to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.[Citations omitted.]In the later case ofCentral Virginia Electric Coop.,254NLRB 417 -(1981), Administrative Law Judge BernardRies in review ofWinn-Dixie Storesholding, and a simi-lar argument advanced by the General Counsel therein,concluded, "I cannot believe, on reflection, that theBoard would require any less than bargaining 'to im-passe' about any change in a mandatory subject of nego-tiation . . . the Board's analysis inWinn-Dixieof thenature of the 8(a)(5) obligation makes any other conclu-sion untenable." Id. at 423. However, on the nature ofthe impasse required, e.g., as to required impasse on sub-ject, or entire contract, after a review of many of the au-thorities urged by the parties herein, Judge Ries also wasled to conclude, "It is not entirely clear to me, after re-viewing the foregoing authorities, that despite theamount of notice and consultation with respect to imple-menting a specific change in working conditions, an em-ployer is precluded from implementing that change if noimpasse has been reached as to the entire contract."However, theCentralVirginiacase then went off onfirmer finding of the employer decision being shown pre-sented to the union as a fait accompli. Id. at 424.As noted it would appear that the Board continues astated requirement of existence of an impasse in bargain-ing (absent waiver) before an employer may effect a uni-lateral change, and to also view an employer's act ofwithholding an existing (upcoming) wage or similar es-tablished term and condition of employment with an em-ployer-stated purpose to prevent loss of any "leverage"employer has to.get a total agreement, as an unlawful en-hancement of bargaining position in violation of Section8(a)(5), cf.StruthersWellsCorp.,supra, 262 NLRB at1081, a view controlling on me; albeit it also appears thaton facts of that case that an impasse was precluded be-cause of the employer's determined bad-faith bargainingin other respects. As it would in any event appear underBoard view as correlative to continuing principle thatgood-faith bargaining is a prerequisite to impasse, thatbad-faith bargaining would render a claim of impasse ir-relevant, I shall address the parties' above argumentsbased on bad faith, or fait accompli bargaining first.Contrary to the urgings of the General Counsel, and inagreement with Employer's contentions, I conclude andfind that the reasons initially advanced by Employer anddiscussed in bargaining on November 17, discussed bythe parties-in depth on December 2, and summarized byEmployer in -writing on December 7, are supported bytheweight of the evidence offered and did qualify asbeing legitimate business justification for the positions ittook in bargaining. Thus, to begin with, Bumby testifiedcredibly and without contradiction that he had later per-sonallyand accurately compiled from Employer'srecords the certain data on sales, orders, and profits thatwas subsequently supplied to the Union in support ofEmployer's earlier claim that there had been a deteriora-tion in level of business starting in the end of 1980, andextending through 1981 and 1982. That data and that tes- ADVERTISERS MFG COtimony are uncontroverted on this record,and it estab-lished that in comparision with base averages in sales,orders, and profits as arrived at from averaging repre-sentative years1977-1979,Employer's subsequent sales,incoming orders, and profits were substantially down in1982, as well as confirming it operated at a loss in 1981.The same data was thus additionally corroborative ofEmployer'searlier report given to the Union in 1981containing Employer's asserted reasons for not paying abonus in 1981,as essentially being due to an anticipatednonprofitable year in 1981.There-is thus simply no war-rant to conclude,on the only evidence presented ofrecord,that the level of businessof Employerhad not in1982, as claimedby Employer,continued at a poor levelover an extended period, essentially one dating since abonus was last paid employees in 1980.Furtherclaims ofEmployer supported by testimony and/or uncontested,along with the evidence of related, concessions by theUnion,as to substantial loss of gross revenues being (atleast)in part occasioned.by the strikein 1981 during Em-ployer's busiest period,and of contemporaneous lost pro-ductivity and efficiency because of factors related to op-erations during the strike,were all butfurtherconfirma-toryof Employer's status at time of deciding not to granta yearend bonus in 1981.Similarly the continuance of thestrike in 1982,and more so the ongoing reports to theUnion bearing on periods of slow orders and production,layoffsand short weeks in the second half of 1982, areallbut additionally confirmatory that the claimed busi-ness decline had continued well into 1982, and that theUnion was generally aware of it.The GeneralCounsel'sbroad assertion that Employer's claims in this regard asgeneralized in December 7 letter were self-serving and tobe rejectedfor lack of specificityon level of business de-terioration must itself be rejectedfor lackof evidentiarysupport.TheGeneralCounsel'sadditionalargument, thatBumby's testimony to the effect that a bonus could havebeen paidby Employerwas inconsistent with his abovetestimonyon Employer's deteriorated level of business, isalso found not persuasive It rather appears that Bumby'stestimony was that Employerpossiblycould have paid abonus.Other assertions were made in response to theUnion's request for certain financial information that wasasserted by Employer to rest on an improper union viewof Employer'sposition,namely, that Employer had re-fused to pay a yearend bonus in 1982 with advancementessentially of a claim of an inability to pay the bonus.Employer'swritten clarifications make it clear that Em-ployer was seeking at that point to make a clarificationthat it had not earlier made any claim of an inability topay a bonus,but rather stated that its position was, forthe specific reasons advanced, that in those circum-stances, it was inappropriate,or it would be inadvisable,to pay the bonus in 1982.I_am however persuaded thatthisEmployer'sattempted clarificationmoreprobablyoccurredafterthefactof theUnion's request on Decem-ber 20 forinformation on dollar amounts of business andbonuses granted over the past 15 years.Bumby's testimo-ny was given in relation to that contention In any event,the GeneralCounsel's assertion,that Bumby's testimonythat the Employer(possibly)could pay the bonus was in-121consistent with Bumby's testimony and Respondent's as-sertions as to the level of business deterioration, must berejected as unpersuasive. (Whether in the light of the cir-cumstances of the Union's specific requests for data theEmployer's subsequent specific responses were appropri-ate and/or adequate to meet its 8(a)(5) obligation iswholly another question, to be discussed and resolvedinfra )Perhaps to be considered the argument with initial ap-pearance of greatest allure is the General Counsel's con-tentions that Employer's assertion * in the December 7letter that it had been considering the discontinuance ofthe monetary gift for at least several years was self-serv-ing, and Bumby's offered testimony in support, that heand President Mench had discussed the change in recentyears was unconvincing in light of prior inconsistent ac-tions by Employer in. continuing to pay the bonus. How-ever, even such contentions do not withstand close evi-dentiary scrutiny, and in the end are observed to havepossessed but surface allure.First, the fact is Employer raised that contention asone of several in negotiations; and there is no evidenceoffered that it was not among the subjects discussed inthe December 2, in-depth, discussion. Moreover, Bumbyhas testifiedwithout contradiction that Employer hadfirstproposed to an employees' committee in 1978 Em-ployer's alternative suggestions (views) for a nonpay-ment, or a reduced payment, of a yearend bonus/gift,that would be accompanied by an employer payment ofincreasedwages and benefits to employees, and thuseffect a perceived greater dollar value, or use. Althoughit is established that Employer did not make any changebecause of employees' stated objection at thetime, I amno less convinced by the above uncontroverted evidencethat it is established that Employer had under active con-sideration such a proposed change in payment of a year-end bonus of either discontinuance or reduction (with in-crease of wages and benefits to employees) as early as1978, notably one of the representative years of (normal)business.Employer had thus entertained a considerationof making such a policy change prior to any union activ-ity, as Employer has urged it to be observed.Bumby's additional testimony, that when the Unionfirst raised the subject (of when payment of a bonus in1982 would be made)-his response was that it had notbeen discussed or thought of by management at the time,was not only a statement confirmed, the same is clearly astatement indicative that a decision not to pay a bonushad not already been made by Employer. Bumby's ownresponse was consistent with Employer's prior contrac-tual proposal that the bonus/gift grant be a discretionarymatter for management, as was Mueller's initial responsecompatible with both. Moreover, Bumby's additional ad-mission that the Union had not been informed by Em-ployer that Employer was considering a discontinuanceof payment of a yearend bonus until November 17 wasitself confirmed, and is further consistent with the factthat an actual employer decision on 1982 bonus/gift deci-sion had not earlier been made. Although bonuses werepaid in 1979 and 1980, the decline in business did not setin until late 1980.More pointedly, although no bonus 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas paid in 1981, neither a reference to discontinuance,or related"greater dollar value" reference was made inthe stated reasons for nonpayment,and the bonus non-payment was itself limited to 1981.The evidencethus.onthe one handiswhollyconsistent with the claim that nodecision was reached on' bonus payment discontinuanceprior to 1982. On the other hand there is no inherent in-consistency in Bumby's assertion that he had continuedtodiscussthe subjectwithPresidentMench; andBumby's testimony thereon was in the end itself neithercontradicted nor inconsistent with the claimthat no deci-sion on change was earlier made.I cannot on such stateof the evidence conclude that Bumby's testimony ofmerely'continuingdiscussionof prospective policychange was implausible;and I decline on the weight ofevidence presented to conclude that it was shown to befalse.In passing it is observed that with the determinationmade that a decision on change was not made prior toNovember 17, it would appearto follow that the case ofAeronca,supra, becomes inapposite on its facts, thoughnotably its guidelines were met in this case.There re-mains to.consider the General Counsel's related'conten-tions that Employer had not bargained in good faith, andacted unilaterally because it presented the Union with a,fait accompli.The GeneralCounsel contends that on union inquiryas to bonuspaymenton November 15, Employer initiallyresponded that there would be further-discussion of thesubject,but on!November17 Respondent then informedthe Union that no yearend bonus would be paid.It is theGeneral Counsel'sposition that hard bargaining by Em-ployer is_not evidenced herein but rather the Union waseffectivelyfacedwith a fait accompli,with stated reli-ance onGasMachineryCo., 221NLRB862, 866-867(1975);Pistoresi &Son, Inc.,203 NLRB 905.(1973); andWoonsocket SpinningCo.,252 NLRB 1170, 1171 (1980).Moreover,when the Union next attempted.tomake acounterproposal on December 2 that there be a pro ratabonus(based on hours worked)Respondentpromptly re-jected it without any counterproposal.It is thus arguedthat Employer'failed on .both November 17 and Decem-ber 2 toexplore or to give consideration to the Union'sproposal but rather merely repeated its own assertionthat bonuses were:within its sole discretion;that theyshould beincorporated into the total,package of negotia-tions,and reaffirmed on -December 2-that,Employer"does'not intend to distribute[a yearend bonus]in thefuture as has been done in the-past."-The General Coun-sel submits the same has evidencedan employerintransi-gence, and a failure in its bargainingduty,to i"approachthe bargaining tablewithan, open:mind and purpose toreach agreement.consistent.with the respective rights ofthe parties."MatureTransport Co. v. NLRB,198 F.2d735; 739 (5th Cir. 1952). Theseclaims also will;riotwith-stand close scrutiny_11,:i;,.By virtue of theUnion's certification following majori-ty representative'designation-by;employeesvoting in theelection held on September 12, 1980,the.Union's initialcontract proposal made to Employer in May 1982 might,as it did,properlypropose that the economicsof.its pro-posed contract(excluding:insurance)be negotiated onbasis of beingmaderetroactive to September 12, 1980. Arelated distinction is to be immediately observed.howev-er on the circumstances of Employer's interimnonpay-mentof a yearend bonusin 198l.-Although I have con-cluded and found that the Union's silenceas to that em-ployer action did not constitute union waiver of its rightto bargain on the subject of a yearend bonus, I have alsoobserved that the parties have not-joined issue (in com-plaint allegationor contended as litigated herein) on theunlawfulness of Employer's action thereon. More point-edly, the parties do not contest evidentialy the materialfacts bearing on the Employer's nonpayment of the year-end bonusin 1981. -In .any event, I have found the factsto be, on the record evidence presented, that Employermade a determination at that time that Employer wouldnot pay a bonus in 1981 (only) for certain stated reasons,inclusive of stated anticipation of a nonprofitable year in-volving an experienced deteriorationin business,accom-panied in part by various adverse effects of an ongoingstrike.The Union was informed of Employer's actionand thereasonsfor'it, as to which Buinby has now addi-tionally creditedly and persuasively testified, includingthat in 1981 a nonprofitable year' materialized, and 1982,Employer was as clearly free to begin tobargain in amannerconsistent with the above facts. Thus, after Em-ployer commencedbargainingwith the Union, and afterithad reviewed the Union's initial proposal for a con-tract, it was free to adopt and present to the Union, andto' do so in complete good faith as part of Employer'sinitial'proposal for a complete contract, its own positionthat payment of a yearend bonus in the future be underterms of the contract a matter for determination by man-agement in its solediscretion: (To subsequentlyinsist onthe right to deny the Union'any role in representing em-ployees on the issue of payment of a yearend bonusmight well be another matter, cf.StruthersWells,siipra,see casescited there.) Certainlythe Union need not agree therewith; and it is clear ofrecord that it did 'not accept Employer's provision as acontract condition either when initially proposed, or atany time thereafter. However, the issue presently joinedis the question of opportunity for good-faith bargainingpresented the Union, versus fait'accompli bargaining byEmployer not on the subject of` an insisted upon 'solelydiscretionary' grant of 'yearend bonus by Employer, buton the subject of opportunity to bar`gainon payment of ayearend bonus, and specifically 'in 1982In that regard it. is 'first observed that, apart from' acouple of initial meetings"relating to return of'strikers,the parties had met for negotiations about 30 , times . in1982. ,Considering that there were 8 to;9 meetings fromAugust through- early November related to rules,' and ex-cluding the time related to the ;hearing' in October, it isreasonably apparent that Employer and the Union hadessentiallybeen, regularly ,meeting and negotiating in1982; ever since.passing 'their initialcontract proposals in.May and June, respectively., Indeed, "they had-recentlyreached preliminary agreements after difficult negotia-tions on work rules, and an agreement for (at least) tem-porary implementation of 'the.,work rules- prior' to_ the ADVERTISERS MFG. CO.Union's broach of the subject of payment of a yearendbonus in 1982 on November 15 While it is clear thatEmployer had not expressed previously to the Union anyintention on its part of discontinuance of payment of ayearend bonus (in 1982 and/or in subsequent years) ofthe type it had paid in prior years, and that Employerhad only proposed in June that its payment of a bonus/-giftbe contractually provided for as a matter withinmanagement's discretion, the Union was no less aware ofthe fact that management in 1981 had taken the positionthat a yearend bonus was not to be paid for certain ex-plicitly stated reasons, namely, because there had been adeterioration in the level of its business starting in 1980,which had continued in 1981, with the additional claimthat there were adverse strike effects on its productivityand expenses:The Union' thus had as much reason to consider thatboth of these circumstances may have potentially contin-ued in effect in 1982 (at least) to some appreciable extent,since the Union had continued its strike through earlyMay, and since the Union became directly aware thattherewas a downturn in Employer's production, withostensible layoffs, and short weeks for some working em-ployees. The Union was aware as well in early Decem-ber 1981, because the Employer had then so, informedthe Union, that Employer had claimed that it was antici-pating a nonprofitable year in 1981, for the earlier statedreasons.Whether it was in a mutual pragmatic view ofall the above conditions, or for other undeclared and in-dividual reasons, the simple but inescapable fact is no lessclear, that despite their differences in-their respective be-ginning proposals, and awareness of that background,neither the Union nor Employer had sought to raise thesubject of Employer's payment of a yearend 'bonus -inas well, from confirmed reply of Bumby, that the weightof the evidence warrants the finding that, as of that time,the Employer had not decided what its position was tobe on a payment of a bonus in 1982, beyond its 5-monthearlier initial proposal that the determination on paymentof any yearend bonus be contractually left in its discre-tion.Though Mueller in passing the subject on Novem-ber 15 also promptly commented that Employer felt thepayment should be part of a total contract package,Mueller's initial statement thereon also- made clear thatEmployerwoulddiscuss the subject further ' with theUnion. I conclude and find that the matter of payment ofbonus in 1982 was not decided as of November 15. Thecase ofAeroncathus appears inapposite.Even assuming that Respondent- immediately told -theUnion when next they met in, negotiations on November17 that Employer had decided it would not pay the year-end bonus (in 1982) as appears 'in Employer's. December7 letter, and confirmed by Employer's clarifying Decem-ber 8 notice given employees that there would not be abonus payment in 1982, discussion immediately began. Itismoieover clear that, in regard to their discussions onNovember 17, Wetzel conceded that statements made byMueller in presentment of- Employer's position weremuch less intractable than the statement on its face maybe viewed as reflecting, e.g., variously. that it would bevery difficult to pay a bonus;. that because of the status123of the work force, including the circumstances that somepeople-were on layoff, and others were not on full weeksthat they did notwantto pay it; that business orders andprofitswere down, and employees wouldprobably,bebetter off with the bonus incorporated into the total costfactor of a contract; and that Employer'sfeelings at thatpointwould be a total incentive to reach quick agree-ment.-While I. have reservations that Wetzel did so in thismeeting, rather than in the December 2 meeting, even as-suming that it was ;in the same November 17 meetingthatWetzel had initially presented. a union counterpro-posal that payment-be made to employees pro rata (onbasis of time worked) that counterproposal appears innature as responsive to only one reason -raised by Em-ployer, namely, the asserted difficulties it faced in ad-dressing a distribution; and in any event was clearly notresponsive to the claim of a continued business downturnthatmade the expenditure unwarranted. To be sure inthe'December 2 meeting Wetzel related on one occasionthat Employer told the Union it felt the yearend bonuscouldnot be paid. If any ambiguity was generated at thatpoint as to claimed inability to pay, it was not pursuedby the Union at that time, and was sought to be clarifiedlater by Employer. only when the Union interimly hadsought financial' data.Moreover, the ultimate fact hereinappears to be one that is clear.It isthat the Union heldjust as firmlyto a position calling for payment of a year-end bonus in 1982, with the parties continuing negotia-tions on the subject of future bonus payments, as Em-ployer had expressed its desire not to make (change)payment of a bonus in 1982, with agreement to continuenegotiations on future payment, andas wellto negotiateon basis of a retroactive bonus payment for 1982 ifagreed to by the parties. In passing Pam persuaded thatEmployer has not in its above bargaining position, or byvirtue of having continued to propose its initial contractposition, insisted on a contractual agreement that pay-ment of a yearend bonus' be left in its discretion in amanner to exclude any union role in representationalfunction in a vital area. To the contrary, the Union wasinvited to have continued discussions with Employer. Afair question would appear to be raised herein whetherthe' Union may require continuance of payment of ayearend bonus in' accordance with past practice by thesimple expedient of refusing to agree with Employer onany other basis.Thus, although in the December 2 meeting the Com-pany informed the Union that its present intention wasnot to -distribute gifts in the future as had been done inthe past, nonetheless Employer in the course of thatmeeting had also stated a continued willingness to dis-cuss a payment of a bonus for 1982 as part of a to-be-negotiated contract. It has appeared to me as the morelikely that it was in this December 2 meeting that theUnion proposed the pro rata distribution of the bonus bemade on the basis of time worked, as the General Coun-sel'sbriefwould seemingly confirm. However, on thisrecord the Union's'only stated position otherwise duringthe entire negotiation meetings was todemandthe bonusbe paid in 1982 as' it had been before; and, to otherwise, 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDstate that the Union wanted Employer's position on notwanting to pay the bonus to be stated to the Union inwriting; and when that .was done, to request that the em-ployees be similarly notified of Employer's action and itsstated reasons therefore, which Employer did.The fact is also clear that, when Employer's writtenposition of December 7 was delivered to the Union atthe negotiation meeting held on December 8, the Uniondid not seek to have any further discussion on Employ-er'spreviously stated,' and now written, position inregard to 'nonpayment of a bonus in 1982. The conclu-sion seems equally inescapable that after the parties" in-depth discussion on December 2, the Union thereafterhad felt no need for further exploratory discussions, nordid it exhibit-any desire on its part to take. advantage ofthe negotiation opportunity afforded it on December 8 topresent, seek, or discuss any further counterproposalswith Employer concerning the payment of a bonusin1982.^When the Union would itself next broach continuednegotiations on the subject on December 14, it was onlyafter a reservation'by the, Union of its own first positionthat the yearend bonus should be paid employees in 1982because the payments were "due and owing to employ-ees based on time worked." It was only thereafter thatthe Union proceeded with a statement of agreement tocontinue negotiations on other basis as previously re-quested by Employer.-,.Notably there had been no interim inquiry by theUnion for supporting data, on Employer's written ad-vanced 'reason 3, "The level of business in the industryand for the Company has been very poor for an ex-tended, period of time, going back to at least 1980, andthe expenditure under that circumstance is not warrant-ed."When the Union did make an initial request for dataon December 14 it. was only to essentially request a pro-posal from Employer on (bonus) dollar amounts for aprospective transfer to increase wages and benefits, andfor full data on the bonuses theretofore paid employeesin. the past 3 yearsMoreover, without waiting for re-sponse the Union filed the instant charge, pressing, itsclaim Employer had acted unlawfully 'in unilaterally notpaying the 1982, yearend bonus. It was only when theUnion's request for Employer's statement on-prospectivetransfer of funds was subsequently met by Employer'swritten response for the Union , to address Employer'sprior claim of-a deteriorated level of business with Em-ployer's assertion that no ' amount of bonus funds werethus earmarked by,Employer for transfer, that-the=Union'even arguably first sought'any supportingdata in regardtoEmployer's contention of a poor' level of -business'since the end of 1980.It is my judgment that the.foregoing does' not describefaitaccompli bargaining by Employer:' It is rather' myview that, when the Union was presented with Employ-er's position that' a yearend bonus paymeht- in 'I 982i wasnot warranted in light of a poor level of -business` 'since1980 (along'with the other stated reasons) the'Union did.not initially seek 'to question Employer's claim, butrather elected to bargain as hard as Employer on the1982' be made nonetheless on the basis that it was an ac-:crued benefit; and if anything, on that account was justas unyielding, if not more so, than Employer who, whileproposing no payment be made in 1982 for the stated le-gitimate business reason(s), had exhibited immediate will-ingnessto negotiate further for such a payment to bepaid retroactively if eventually agreed by the, parties. Ihave' no doubt that what is depicted by thebargainingherein is that a deadlock in position developed betweenthe parties on an increasinglyimminentmatter -of a pay-mentof a yearend bonusin1982, under 1982 circum-stances..The yearend bonus was not shown to be an accrued,or vesting, wage benefit before period of distribution.However, payment of a yearend bonuswas aterm andcondition of employment of employees employed, at thetime of distribution, and it was a component of theirwages. As I do not find the conclusion that Employerhad engaged in fait accompli bargainingis onewarrantedon the facts and circumstances of this case, but as thereis also noquestion that Employer eventually acted with-out agreement of the Union in -not making a yearendbonus payment in 1982, therewas a resulting unilateralchange in wages -and existing terms and conditions ofemployees. The lawfulness of that change comes downin final analysis to' a question whether under the applica-ble Board precedent governing me there was the re-quiredelementof an impasse in the parties' negotiationsthat would free. Employer to act unilaterally 'in that fash-ion..In general, an impasseisoccasionedwhen neitherparty to.a prospective collective-bargaining agreement iswilling to further accede to the other's position on amandatory subject of bargaining, or to recede from itsown position advanced and held in good faith. The caseotherwise appears to present the issue of the scope of therequired, impasse, identified, but left unresolved, inCen-tral,VirginiaElectricCorp.,254 NLRB at 424; and seecases-cited thereTaft Broadcasting,supra, would alsoseem to indicate thatan-impassemay occur between theparties over one unresolved difference' in position, 163NLRB at 474. InWinn-Dixie,supra, 243 NLRB at 974-975,,the, employer had proposed and pressed implementa-tion'of a certain wage increase (without prejudice to fur-ther bargaining on the subject) which offer was rejectedby the union witha unioncounter request for bargainingon -relatedmoney matters. It was determined' by theBoard' that the employer, had, acted unilaterally in viola-tion of Section ,8(a)(5)_ when it subsequently after meeting,threetimeswith-the Union implemented the ' wage in-crease with the other ,related money matters. still unre-solved. ;(Additionally, present in 'the case were factors in-dicating that the employer's intentwas to implement itsproposed; wage; increase whether, the union agreed or ob-jected to, it.).1The Board determined that the employer'sbargaining ;posture had fallen within "ritualorpro formaapproach. to bargaining";- and that it did .not constitutethe "kind; of rational, exchange. of- facts and, argumentswhich increases mutual understanding and then results inagreement."On the issue of the required scope-of. impasse consider-ation it is my view, that an;-impasse 'may, be governed by ADVERTISERS MFG CO125a required consideration of either the status of the par-ties'positions on theremainingunresolved items of anentire contract or be controlled by a'readily discerneddeadlock of the parties on a single substantial subject,though otheritems areunresolved. The nature of the re-quired impasse consideration is to be determined by thefacts of the parties' bargaining positions when adoptedand pursued in good faith to a reasonably discerneddeadlock. Here Employer was not initially proposing awage increase (as inWinn-Dixie),but to' change a term.and condition of employment; for the stated economicreasons.Here the Union did not request bargaining onrelatedmatters (as inWinn-Dixie),nor seek to exploreadjustments in light of Employer's advanced reasons butessentiallymatched Employer's expressed position for achange with a demand of its own, that there be no,change. Here (unlike inWinn-Dixie)the Union was notseeking further discussion on payment of a bonus in1982, and denied it by unilateral action of Employer. Tobe sure otherwise Employer had presented flexible nego-tiating posture,which the Union ultimately sought topursue, ' but on the aboveinitial issueitreasonably ap-pears there was nothing more to be said between them.In short,-the essence of the initial dispute, in my view,was not one of an employer not having provided theunionadequate time to bargain sufficiently before execut-ing a desired change supported by legitimate businessjustification, or of the employer not having bargained ingood faith thereon. Rather, the problem of this disputeinitiallywas .that the parties, after clearly sufficient op-portunity for discussion of each other's positions, simplydid not agreeon one eminentand major aspect of theirnegotiations.It ismy view that in the circumstances ofthis case the Act 'does not require that they do so. If Ihaveany remainingreservation in the matter it is inregard to the statement attributed to Mueller by Wetzelthat the yearend bonus be incorporated into the totalpackage might bean' incentive'for the Union and theCompany to reach a quick agreement; but in themeeting'of December 2, recalled'as a statement,made by Muellerthat 'if the 'bonuses were-not paid it would be an incen-tive to the Union and employees to reach anagreement,the'latter appearing 'to indicate Employer's' withholdingof the benefit was to 'unlawfully enhance its own bar-gainingposition.Apart from the 'discrepancy in theabove, I have discerned otherwise some confusion byWetzel in his recount of- the- specific content of thesemeeting`sMoreover; -other "caveats"- advanced by Em-ployer, on ihe' likelihood of an agreement being reachedin 'a first 'contract on a payment of -a. yearend' bonus ofthe type'heretofore paid, convince me such' was not=thecase. -.''-1,-1It is concluded' 'and found that the-parties were heredeadlocked' and at impasse,' 'after a reasonable opportuni-ty for'full'discussion of their,niiitual'positions, on-the im=mmentsubstantiveissue'of payment'of a yearend bonusiii 1982; ands that, accordingly, the Employer did not actunilaterally in derogation of its statutory obligation tobargain in good faith with the Union when it did not paya yearend bonus in 1982 for earlier stated legitimate busi-ness reasons;'while offering to continue discussions withthe Union thereafter with negotiations continuing on abasis-of.provision id the contract for payment of a year-end bonus, though appearing unlikely, and including aprovision in the contract for payment of a yearend bonusof some type for 1982, retroactively, if later agreed on.5.Respondent's alleged refusal to supply the Unionrequested information in violation of Section 8(a)(5)and (1)The-complaint in Case 30-CA-7565 alleges that aboutFebruary 10, 1983, the Union requested Employer to fur-nish the Union thegross sales, total incoming orders, andprofits of Employer for the years 1967-1982, that the in-formation requested by the Union was necessary for andrelevant to the Union's performance of its function as theexclusive collective-bargaining representative of the unitemployees; and that since about February 24, 1983, theEmployer has refused to supply that information.-Marshaling the pertinent background, on December 2,1981, Employer notified Wetzel, interalia, asthe reasonsfor,recommended nonpayment of yearend bonus in 1981'that it anticipated fiscal year 1981 would not be profita-ble, that the strike had contributed to a substantial reduc-tion ingross revenues; and that it had experienced addi-tional related expenses and loss of productivity. A yearlater, during thenegotiationson November 17 and De-cember 2, the Employer variously stated that orderswere down; profits were down; and the Company was,not "having best business conditions." On December 7Employer summarized its position in writing: "The levelof business in the,industry and for the Company has been,very poor for an extended period of time, going.back. toat least 1980 and -the expenditure under that circum-stancesisnot warranted."Wetzel did not immediatelyseek any supporting data on the Employer's. "level ofbusiness"claim.Itwas only.after Wetzel had requested aproposal from Employer on "the amount of money to beprospectively transferred for "wages and. benefits" ,(aswell as bonus data for 3, years) and had received the De-,cember IT reply of Mueller that in light of its "level ofbusiness" position, the Company had not earmarked anyspecific dollaramount, for "wages and benefits" for thebargainingemployees, that Wetzel on December 20 thenrequested- in regard ,to the, Company's "level of business"position that the . Union be furnished "with the dollaramounts of business done by ,the Company" for the last15,years (covering roughly one-half of the, period overwhich bonuses had theretofore been paid), and. recordsof the bonuses,paid employees over the same period, ad-vising. that. a verified statement would be presently ac-ceptable.On December 29, Mueller responded that Em-ployer,'s""level of business') position .was n-ot a claim ofinability_to pay, and,that- the Company was, under no ob-ligation- to -open its financial ,records and divulge, confi-dential "information, of the. type, requested.Nonethelessthe Company- offered to; discuss the; matter for the pur-pose of 'supplying, the, Union' with data onits"level ofbusiness" -factor; and it asserted that "dollar amount ofbusiness" was not the most relevant factorOn' January 7,Wetzel wrote ' Employer and, for thesecond time, requestedthe samedata, however telling 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company that the base of its information request wasnotwhat Employer had described;: and asserting that theunion,position was rather the Company had'outlined therecent reductions in ordersand businesslevels for notwanting to followpast practice in payinga bonusand itwanted the informationit requestedto verify the Compa-ny's position.--,On January 10, 1983, Mueller accused Wetzel of effec-tively shifting positions from demanding specific infor-mationof dollar amounts of business to verifying theInpassing,Idiscernno suchclaimedshift of position.What I also discern as perfectlyclear isthat Employer again responded in relation to itsown position, while ignoring Wetzel's admonition that itsrequest for information was proceeding from a' differentbase. It is clear enough tome alsofrom Wetzel's specificrequest that the Union's request for a 15-year data basewas for the intended 'purpose of its verifying Employer'snongrantof bonus for an assertedbusinesslevel in recentyears, in the potentiallyilluminatinglight of Employer'spast practicein grantingspecific amounts of bonuses inrelation to specificamountof fluctuatingannual grossrevenues, as Wetzel has essentially confirmed -in creditedtestimony. Employer's requestfor an additionalexplana-tion of why the additional information was necessary isinmy view without merit; and the Union was entitled to-choose to ignoreit in turningthe matter over to counsel,asWetzel did, particularly with the.January 17 notice toEmployer that it had done so.-On January 21, Mueller informed the- Union it wouldsupply verification data for its "level of business factor"without the Union, the Union having indicated unwill-ingnessto participate.On- February 8 Bumby supplieddata in the form of percentage comparisons in sales, prof-its,and incomingorders for the years 1979-1982 on baseaverage of representative years 1977-1979. As earlierfound, the data submitted does support _ Employer's"level of business"assertion as toEmployer's recentbusinessexperience.But it isjust as clear that it was notresponsive to the Union's prior and repeated requestsFor the third time Wetzel stated the Union's requestwas for dollar amounts of business from 1967, and hepointed out that base averages were not-what the Unionhad -requested. -However, this time Wetzel asserted theUnion would accept (tracking- Employer's lastresponse)gross sales,total incoming orders, and profits, for thesameperiod, but advising it would evaluate the percentof increase or decreasein business.By letter'of February24 after repeating it had made no claim of povertyBumby stated Employer's (further) position to be thatEmployer did not believe it was legally obligated toshare the Company's confidential records regarding salesand profits and incoming orders; that Employer believedwhat it had- previously supplied was ample and sufficientfor the Union's pruposes; and that the Union's requestwas deniedunlessthe Union substantiated why this con-fidential information is necessary to continue with thenegotiation process. On February 28 Wetzel repeated allthe Union's requests stand, and on March 28 Mueller re-ported no change -by Employer. On cross-examinationBumby admitted that the Union had never asked for spe-cific bids, or specific orders.AnalysisIt is a violation of Section 8(a)(5) for an employer notto timely furnish information that is necessary for theproper discharge by the union of its duties as bargainingagent of employees,,NLRB v. Truitt Mfg. Co.,351 U.S.149 (1956);NLRB v.WhitinMachineWorks,217 F.2d593, (4th Cir.1954); and it has as long been establishedthatwithout the information relevant to the processing,of the parties' bargaining positions the union is unable toperform its duties properly as bargaining agent,Alumi-num OreCo. v.NLRB,131F.2d 485. (7thCir.1942);Taylor Forge &PipeWorks v.NLRB,234 F.2d 227 (7thCir 1956).In general,-the requested information "mustbe disclosed unless it plainly appears irrelevant,"NLRBv.Yawman & ErbeMfg.Co.,187 F.2d 947(2d Cir.1951)."Any less lenient rule would greatly hamper the bargain-ing process,for it is virtually impossible to tell in ad-vancewhether the requested data will be relevantId. at 949.An employer's failure to timely supply -the information is as much a violation of its duty to bar-gain as if it had failed to meet and confer with the unionin good faith,Curtiss-WrightCorp. v.NLRB,347 F.2d 61(3d Cir.1965).Respondent's good-faith belief that it isnot obligated to supply the information is immaterial,NLRB v. Truitt Mfg.Co.,supra,351 U.S.at 150;and itsdefending claims of confidentiality based.on consider-ation of its competitors are on the facts presented hereinunpersuasive,Aluminum Ore,supra,Westinghouse ElectricCorp.,239 NLRB_106, 139(1978).Relatedly seeCowlesCommunications,172 NLRB 1909,1910 (1968),on rightto,information on bonus formula. It is clear that detaileddata on bonuses must be disclosed,cf.BostonHerald-TravelerCorp. v.NLRB,223 F.2d 58(1stCir.1955); andit is clear as well in that regard that the Union's requestfor data over a 15-16 year.period reasonably related toEmployer's recent departure from a 30-year history ofpaying a yearend bonus.Nor was burdensomeness insupplying such data made the issue.SeeJ.I.Case Co. V.NLRB,253 F 2d 149 (7th Cir 1958).I conclude and findtheUnion was clearly entitled to production of thebonus data as originally requested on December 20, andas essentially renewed on February 28. The only remain-ing question is whether it was entitled to related financialinformation,in the form of sales, incoming orders, andprofits, as requested on February 10 and denied on Feb-ruary 24, under the circumstances of this case.After firstpreserving the position that the bonus for1982 should be paid as in-the past because it had accruedto the employees, 'the open- bonus,questions that theUnion then had for immediate addressment as it thereaf-ter sought to continue its negotiations on the basis sug-gested by Employer-were whether in the face of the de-teriorated"level of business"claim of Employer the-firstcontract to' be-negotiated-by -them was nonetheless i tohave a provision for payment of a. yearend bonus, with,have a provi-sion for' a payment of a yearend bonus for 1982, of sometype, retroactively;and the related union position ongeneral issues of a bonus cost factor was to be consid-ered part of'a total contract' package. However,Wetzel ADVERTISERSMFG CO.'has testified, and I find credibly so, that he had soughtthe information that. he later requested from the Employ-er essentially for two -reasons: first, to determine whetherEmployer's stated position on "level of business" wasitself factual; and second, to determine (verify) Employ-er's present position of not wanting to pay a bonus be-cause of Employer's "level of business" since 1980, withwhat Employer had done in paying bonuses in the pastwhen Employer's business had fluctuated in the past, asWetzel testifiedwithout contradiction that Employer'sbusinesswas known to have done.Respondent essentially contends, insofar as remainingpertinent, that the Union's February 10.request for cer-tain information must be reviewed in context; and thatwhen that is done, Respondent's conduct is proven to be-in compliance with its collective-bargaining obligation.Respondent's arguments are: that it was under no legalobligation to open its financial records and divulge confi-dential information of the type requested by the Unionbecause its "level of business" factor was not a plea offinancial inability to pay, but a stated reason why itviewed it to be inappropriate to make the expenditure atthat time; that the Union never questioned whether Re-spondent was claiming a financial inability, and the evi-deuce establishes that'it did not; and finally that, even ifitwere reasonably 'to be concluded that Employer hadmade a claim of financial inability, it satisfied any re-quired duty in that regard to support that claim when,on its own, after having first unsuccessfully invited theUnion to discuss the matter, it supplied financial data sat-isfactorily supporting its level of business claim, though,not in the exact form as initially requested by the Union.As noted, a union has a presumptive right to informa-tion on wage rates and costs of fringe benefits. But a dif-ferent rule applies to an employer's required divulgementof information regarding its profits, or other aspects ofits financial condition. There, the union must show a spe-cific need. The employer may provide the justificationfor a requirement of its production of its profit and finan-cial data, as where it has raised a claim of an inability topay,WhitinMachineWorks,108NLRB 1537 (1954),enfd. 217 F.2d 593, 594 (4th Cir. 1954), cert. denied 349U.S. 905 (1955). Honest claims presented by one partymay nonetheless be required to be substantiated by theother party,NLRB' v. Truitt Mfg.Co., 351 U.S. 149(1956).WithinTruittguidance, the Board early thereafterheld that in regard to a-union's request for productionand sales figures in order to determine what size wagedemands the union should make on the employer in rela-tion to the employer's ability to pay, that the employer'sability to pay must be brought intoissuebefore a refusalto furnish information relating thereto can be found to beviolative of the Act,Pine Industrial Relations Committee,.nom.-Woodworkers v.NLRB,1959).--The General . Counsel, however, has advanced variousBoard and court related , holdings to, the effect that use-offor an inability-to-pay claim to be established, and that,other statements by an employer may reveal a claim ineffect has been advanced of an inability to pay, with127stated relianceon a more recent Board holdinginHineyPrinting Co.,262 NLRB 157, 162 (1982), inclusive of sev-eral of theBoard andcourt cases cited there,and an ear-lierBoard holding ofStocktonGrowers,165NLRB 223(1967), each thustriggeringan obligation on the part ofthe employer -to disclose relevant financial information,on union request. The -General Counsel's essential argu-ment hereinisthat-Employer's variousassertions on"level of business" being downas a reasonfor its notpaying a yearend bonus has effectively raised a claim ofinability to pay, much as did the various statements madeby the respective employers in the above cases, e.g., thatthe financial condition of the company was not up tostandard,Monarch Tool Co.,227 NLRB 1265, 1266-67(1977); that toremain-competitive, an employer wasunable to pay higher wages, or that the employer was in"no mood" to pay higherwagesbecause of decreasedsalesand profits,Stanley Building Specialities- Co.,166NLRB 984, 986 (1967), enfd. 401 F.2d 434 (D.C. Cir1968); cert. denied sub nom.Stanley Artex 'Windows v.NLRB,394 U.S. 946 (1969); andStockton Growers,supra,165 NLRB at 224-225.There is considerable force of persuasion in the Gener-alCounsel's aboveargumentthatwould have Employ-er's variousstatementson its "level of business" deter-mined as similarlywarranting the conclusion to be madehere that a claim of inability- to pay a yearend bonus wasin effect initially' made by Employer. Even if Respond-ent'sposition of being willing to continue to negotiatefor a provision in a first contract for a yearend bonus,though appearing unlikely for that earlier stated reason,was stated duringnegotiationmeetings,aswell as ofbeing willingto continue to negotiate for yearend bonuspayment of some type to be paid for 1982 retroactively,if eventually agreed upon, that circumstance does notpersuade to the contrary. Neither does Bumby's testimo-ny that Employer possibly could have paid a bonus ofprior typepersuadeto the contrary. An inability-to-payclaim doesnot require it to be presentedas analternativeto an act of insolvency; nor is employer intransigence inrelated bargaining a required element, seeN. Y. PrintingPressmen (Milbin Printing),538 F.2d 496 (2d Cir. 1976).Neither does Employer's disclaimer 'of December 29 con-vinceinasmuchas it was only firstraisedafter the Unionhad sought the supporting bonus- and dollar amount ofbusinessdata for the 15-year period when Employer hadagainproposal on transfer of funds to be available for wagesand benefits, in short, a request for an economic proposalthereon, that Employer had set no sum aside for thatpurpose with repeated reference to its "level of business"factor.Accordingly, it is concluded and found that theevidence predominates that Employer by its various ear-lier andcontinued, "level of business" assertions for non-payment of a bonus up to that point had in effect raised aclaim-of inability to pay on the basis'of the Board andcourt authorities first above cited.Employer's alternative argument, in regard to a deter-mined claimof inability to pay bonus in 1982 based onits"level of business" factor, is that it did thereafter supplythe Union with adequate information to support its claim 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDon "level of business." Thus, after inviting union discus-sion on the matter to no avail, Employer then suppliedadditional financial data on its own, which showed, onthe base of the three immediately prior representativeyears of 1977-1979, that sales were down in 1981 and1982; as were incoming orders, and the latter substantial-ly so (44 percent) in 1982; and that profits started downin 1980, with Employer suffering actual loss in 1981, andwith Employer's profits for 1982 estimated at 94 percentdown from that 3-year base average of profit. No evi-dence was offered by the General Counsel that the yearsselected by Employer as base were not representative;or, that there was some other form of financial distortionin the data presentment. To the contrary, Bumby has tes-tified uncontestedly that he compiled the data in goodfaith, and that the data is accurate.To be sure, the data supplied by Employer was in aform other than that (inclusively) requested by theUnion, which was then for "dollar amounts of business"and "records showing bonuses paid" over the past 15-year period with 1982 to be similarly provided whenavailable.Nonetheless, the financial data supplied, underthe above circumstances, was adequate for the Union tounderstand and to intelligently evaluate Employer's basefor the claim as to its recent level of business as having"been very poor for an extended period of time, goingback to at least 1980." See and compareFurnitureWork-ers v.NLRB,388 F.2d 880 (4th Cir. 1967). However, Ialso conclude and find that it was responsive to theUnion's request only to the extent that request was inclu-sive of the time frame that Employer alone viewed asmaterial, viz, to support Employer's claim. It did not re-spond to the Union's broader inquiry, and request, fore-told as proceeding from different base in bargaining, ofwhich the Employer was, or should have been, wellaware from the Union's repeated requests and admoni-tions.Nor did Employer's submitted data makeanyeffortotherwise to meet the Union's request for theperiod data relevant to the Union's desired broader eval-uation of that 1982 circumstances as not warrantingbonus expenditure, when the same is considered in con-text of being a departure from a 30-year prior practice ofEmployer having paid a bonus, as the Union viewed it;and where, particularly insofar as this record shows, Em-ployer's business has apparently fluctuated in the past.Employer's financial data offered thus did not extend tosupport, "the expenditure under that circumstance is notwarranted," to that degree. Nor did the Union's requestunder those circumstances rest exclusively on an inabil-ity-to-pay claim of Employer, but additionally on anhonesty-of-claim inquiry. In my view the latter melded aneed to know periodic wage-related data apart from con-sideration of Employer's claim of an inability to pay andresting the more so on a proposal on its part to departfrom an established 30-year practice. The remainingquestion is whether the Union so vacillatedin itsrequestfor data in nature or degree that would support Employ-er'swarrant to disregard the Union's request.Annual dollar amounts of business in relation to bonusamounts granted respectively was initially sought, andnot without foundation in Employer's prior references togross revenues and/or business being down, along withits references to "level of business" factor in more recentyears. In response to Employer's submissionof the per-centage data in categories of sales, incoming orders, andprofits,andwithan earlieremployer assertion that"dollar amounts of business" was not the most relevantfactor, the Union on February 10, 1983, reasonably re-newed its request for its period data in the above em-ployer-utilized categories as follows, for gross sales, totalincomingorders, and profits.With Employer's subse-quent introduction of sales,incomingorders, and profitfigures, albeit in percentages, I cannot conclude that theUnion's subsequent request forgross sales, total incomingorders, and profits was misplaced or confusing; nor con-clude in connection therewith that the Union's requestfor bonus data and information in these categories for a15-year period was thereby rendered plainly irrelevant,or had varied to the point Employer might warrantedlyignore the Union's request. To the contrary, bonusamounts asa percentage of dollar amounts of business, orof eithergross salesor total incoming orders over theannual periods sought may be quite revealing for unionpurposes in understanding the import and nature of Em-ployer's past practice in paying a yearend bonus for 30years, on other occasions when business fluctuated, andthus to understand the nature of its proposed departurefrom that practice on a recentbusinesslevel factor.Again, in this regard it is to be observed that burden-somenessin supplying such data over a 15-year periodwas never made theissue.SeeJ.I.Case Co. v. NLRB,253 F.2d 149 (7th Cir. 1958).It is concluded and found that the amounts of bonusesgranted annually over a 15-year period were not shownplainly irrelevantwhere Employer waspresenting apresent intent to depart from a practice of a bonus paidpreviously over a twice aslarge(30-year) period. Unionunderstanding of the actual nature of Employer's pro-posed departure from past practicein that manner was areasonable requirement for the Union to fulfill its bar-gainingfunction on behalf of employees. Moreover, I amfurther persuaded in the end that, in the circumstances ofan absence of a bonus formula, the Union has also shownan additional reason for a need to ascertain the annualbonus amounts granted in relationship to Respondent'sbusiness,whether as originally sought in relationship toannual dollar amounts of the business, or as subsequentlysought in terms ofannualgross sales and total incomingorders,Frontier Homes Corp.,153NLRB 1070, 1085-86(1965), enfd. 371 F.2d 974 (8th Cir. 1967);Ingalls Ship-building Corp.,143 NLRB 712, 717 (1963). Without thatrelationship, bonusamountsin prior practice would bemeaninglessfor comparison with the issue of Employer'sstated present loss of business urgedas a reasonfor pro-posed departure from its practice. I am not persuaded,however, that the Union has shown a present need toknow Employer's profits over the same period, id. at718;FurnitureWorkers v.NLRB,388 F.2d 880 (4th Cir.1967) Itseemsto me the latter information is addressedto how much Employer had previously paid in bonus interms of ability to pay in those years, which is notshown material, particularly with the information sup-plied by Employer already on its level of business factor ADVERTISERS MFG CO.-129since 1980, and comprehensive bonus details for the last3yearsgiven (1978-1980), including annual profitchanges in percentage derivative of representative yearsbase when bonus was last previously paid.As to Employer's final assertion in regard to a presentintent not to have a bonus payment in the future of thetype it had in,the past, it seems to me that without Em-ployer's production of the information that was other-wise being sought by the Union, the Union would haveno way of knowing whether Employer's expressed rea-sons for an intended departure from its former bonuspayment practice sufferedfromsome other prior and un-revealed practice deficiency, that would only become ap-parent with the Union's own review and analysis of Em-ployer's prior payments of bonus as, e.g., viewed over aperiod substantial enough to reasonably reflect a periodof. business fluctuation, and particularly the relationshipthereto, if any, of the amounts of bonus which were ac-tually continued to be paid in those periods despitedownward fluctuation. Only in, that manner could theUnion be assured that it had sufficiently verified and un-derstood the nature of the reasons for Employer'spresent wish to depart form a 30-year practice of payinga yearend bonus.. More significantly, only thereaftercould the Union itself intelligently represent unit employ-ees and proceed to formulate what positions (on theirbehalf) should be taken by it in the negotiations withEmployer on such a substantial matter of interest to em-ployees as the continuance of a provisionforpayment ofthe yearend bonus as heretofore paid in the past. Onlyascertainment of the base information that was requiredfor that purpose, and for the bargaining positions to bebased thereon,would enable negotiations to proceedwith a good-faith exchange of views looking to a firstagreement being negotiated on the still open questions, inotherwise indicated difficult times, and at a time whennot infrequently the initial bargaining relationship of theparties is one of as yet undeveloped trust; and mutual un-derstanding of each other's positions and each other'scommittal to the bargaining process as yet unconfirmed.Stated another way,it ismy view that an employer pro-posing to eliminate a 30-year practice entirely, as op-posed to urging forgoing of it for a year, on basis of a,recent business fluctuation, seriously obstructs the begin-ning collective-bargaining process when simultaneouslyitdenies a - union information that would provide theunion a reasonable overview, or insight of the-real natureof employer's prior practice in past years, though it hasprovided the union adequate data as to its current levelof business.-Accordingly, it is concluded and found that since Feb-ruary 24, 1983, Respondent has unlawfully- refused toprovide the Union with certain required data on requestthatwould reveal the nature of Employer's past prac-tices in paying a yearend bonus in fluctuatingbusinessperiods, -namely, Employer's gross sales, total--incomingorders, and bonus amount granted during the - period1967-1982, and that-in doing so Respondent has therebyviolated Section 8(a)(5) and (1). It is however my furtherconclusion that the same has neither effected, or super-imposed, a violation -of Section 8(a)(5) in Employer'snonpayment of a yearend bonus in 1982; and that the ap-propriate remedy for the violation found herein is toorder Employer to cease and desist from such conduct inthe future, to affirmatively supply the required data now;and to order it to hereafter bargain thereon in good faithas has been otherwise essentially conceded by Employerin its brief to be warranted on such an ultimate finding.6.Respondent's alleged discriminatory issuance of awarning to Donald HahnThe complaint in Case 30-CA-7565 also alleges thaton February 18 Respondent discriminatorily issued awarning to its employee Donald Hahn, thereby discour-aging membership in a labor organization, in violation ofSection 8(a)(3) and (1) of the Act.Donald Hahn has-been employed by Employer for 10years.Hahn is currently employed as a warehouse re-ceiving, clerk. Evan Cauley has also been employed byEmployer for about 10 years; and for the last 5-6 yearswas employed in the cutting department. Jerry ChaseandHarold Jackson were supervisors in the cuttingroom; and Chase was also Hahn's supervisor. JamesKumbler has been employed for 3 years as a janitor, andhis job takes him through the plant. Don Bebow is theplant, superintendent; and Jill Chatterson has been em-ployed by Employer as personnel director since' June1980.Hahn was active in - the initial organization of theUnion. He has served as the Union's chief steward sinceOctober 1981, and is on the Union's bargaining commit-tee.He has sat in on objection meetings that are part ofthe procedure provided by the "Work Rules and Objec-tion" agreements. He regularly collects union dues, andhe has also identified himself as the same Hahn referred-to in Judge Scully's decision. Cauley also attended theinitialorganizational meetings of the Union. She servedas the Union's observer at the election. Cauley was alsoelected a steward and designated to serve on the bargain-ing committee. * Cauley was a witness in a prior proceed-ing.When the strike began, Cauley engaged in the initialstrike activity; and she did some picket line duty. How-ever,afterabout a week, Cauley returned toworkwithEmployer, and she has worked for Employer ever since.Cauley testified generally that from the day the strik-ing employees came back to work, there has been con-stant name calling, intimidation, and harassment, basical-ly from all the stewards Cauley testified that she person-ally has been called a scab, traitor, witch, and whore,with, the name calling frequently coupled with four-letter-word adjectives; and with the statements made toher sometimes shouted, sometimes quietly said, but neverwith supervisors present; and not made directly to herface, but rather as she would be passing a work station,or said behind her back, though she would recognize thevoices. From time to time, Cauley related some of theseincidents to her supervisor. Chatterson confirmed that inthe later summer, -and during the fall she had receivedthree to four reports from either Bebow or Chase thatCauley was being called a scab and/or had the wordscab written on her timecard, and also that snide remarkspresent, though Chatterson did not recall an earlier 130DECISIONSOF NATIONALLABOR RELATIONS BOARDreport of profanity in connection therewith. AccordingtoChatterson,managementtook the corrective actionthat they could at the time in the form of informing thesupervisors at a regular supervisors' meeting to makesure they were aware of the situation; and that whenCauley was in their area, to watch for it and ensure thatno one made snide remarks to Cauley, or picked on her.I credit Cauley generally, and it is concluded and foundthat Cauley, on several such occasions in the period May1982 to January 1983, was harassed in the workplace inthe above nonconfrontal manner by certain of the return-ing strikers; and that she reported some of the incidents,as to which managementtookaction deemed feasibleunder the reported circumstances.Cauley also testified that she had been specificallycalled "Rag" every now and then by Bonnie Hintz, asteward, and by employee Toni Peron, both of whomwork together. Cauley was not definitive on dates orchronology of these events. However Hahn testified thatwhen passing through he had heard Hintz on one occa-sion in the fall of 1982 call to "Yvonne Cally [sic], `theregoes the rag."'Whether the same, as appears far morelikely of record, was but phonetic record reference tothe same Evan Cauley, or to another employee, I am inany event persuaded by Cauley's uncontradicted andcredited testimony that Hintz and Peroni had referred toCauley in that fashion in the past, though infrequently;and with the last such occasion reported to her supervi-sor, but not to Chatterson, whose denial in that regard Ialso credit. Cauley could not place the time of the cen-tral incident with Hahn, to be discussed infra.At first Cauley indefinitely placed the last such inci-dent,with Hintz and Peroni, as being either a weekbefore or a week after the Hahn incident. When it wasbrought to her attention that holidays were immediatelybefore the Hahn incident, Cauley then thought it musthave been a week later. However, other evidence con-vinces me the last Hintz-Peroni incident more likely hadoccurred before the Hahn incident. Thus, Cauleyrelatesthat she reported that (last) Hintz-Peroni incident to hersupervisor Chase and to Foreman Jakowski, both beingsupervisors in the cutting room. Cauley also testified thatshe also asked Chase if there was going to be anythingdone about the name calling and the harassment. Chasesaid yes and asked who specifically was involved. Cauleynamed (only) Hintz and Peroni. Equally significantly,Cauley recalled that Chase had asked, "Well, has it beengoing on long?" and Cauley replied, "Well, there's beenother names,too, butit is just getting a little bit toomuch." The recalled question of Chase as to whether ithad been going on long, and the limited prominent refer-ence to Hintz and Peroni convince me the last incidentwith Hintz and Peroni more probably than not occurredbefore the Hahn incident. Cauley recalled that Chasesaid he would look into it. Cauley did not know if Chasespoke to Hintz and Peroni, or if they were warned, asChase did not report back to her on it. Neither Chasenor Jakowski testified in this proceeding. However, therecord establishes that neither Hintz nor Peroni werefor-mallywarned. In passing I credit Chatterson's recollec-tion that there was another reported incident as toCauley after the Hahn incident, viz, that the word"scab"was written on Cauley's timecard. Chattersonalso testified that posted at time of the strikers' returnwas a Bumby notice to all employees. Essentially thenotice referenced that there were differently held opin-ions about the strike; that all would be best served tokeep theiropinionsto themselves; and that the Companywould not tolerate conduct on the job that interferedwith production. Chatterson confirmed on cross-exami-nation,however, that Hahn was not disciplined for a vio-lation of this rule.After the strike ended and negotiations began, the par-tiessubsequentlynegotiatedcertain"Work Rules,"which were put into effect on November 15. Work ruleB-7 provides, "Use of profanelanguageisprohibited."Work rule C-11 provides, "Sexual and/or racial harass-ment of other employees is prohibited." Each employeewas given a copy of the work rules, Hahn included. OnJanuary 5, 1983, Hahn received a confirmed verbalwarning for a violation of work rule B-7, and (initially) awritten warning for a violation of work rule C- 11. Thewritten disciplinary action report of January 5, 1983, alsorecited, inter alia, "Your conduct and remarks directedtoward Evan Cauley thismorningin the vicinity of thewarehouse time clock are unacceptable and violations ofthe above cited work rules."7.The January 5, 1983 incidentEmployees generally work 7 a.m. to 3:30 p.m. Hahntestified that it was about 4 to 5 minutes before 7 a.m. onJanuary 5, 1983, that he had a conversation with Kum-bier by the punch clock. According to Hahn, when theconversation began,Cauleywas not present. Hahn's ver-sion is that, as Kumbier punched the timeclock, Kumbiersaid to Hahn, "I see your wife or your mother isn't hereyet." Kumbier was carrying a lunch bag and as he put iton the coat rack Hahn said, "No, is that your breakfast,dinneror supper?"Kumbierwalked away; and asCauley, who had arrived in the interim, punched in, andwalked off behind Kumbier. Hahn then yelled out, "Es-pecially at rag time"; and Kumbier said, "Yeh," andwalked away. Hahn testified that Cauley was not men-tioned by name, but acknowledges she was in earshot.Called as a witness by Respondent, Cauley's versionwas that she was walking from the cafeteria to the time-clock, and she saw Hahn and Kumbier standing together.She punched in, and after she had walked off and washalfway to the printing room door with Kumbier in frontof her and Hahn behind, Hahnsaid,"Hey Kumbie, herecomes your lunch or your supper, or a snack." Kumbierreplied, "No way Ronnie." Hahn then said, "Yeh. Yourlunch. Especially if she's on the rag." Kumbier repliedagain, "No way"; and Kumbier walked into the printingroom. Cauley continued through the warehouse to herwork station in the cutting room.On cross-examinationCauley acknowledged that no name was mentioned, norhad Hahn pointed at her. Nonetheless her opinion wasthatHahn's remarks were directed at her because therewas no one else around.Called as a witness by the General Counsel, Kumbierrelates that when he walked into the factory he noticedCauley's punch card was still in the "out" section of the ADVERTISERS MFG. COpunch clock. Kumbier then said to Hahn, "Ron, I seeyour wife or your mother isn't here yet." According toKumbier he then punched in his card, put it in the in-slot,placed his jacket and lunch on the rack, startedwalking away, and noticed Cauley was there. Kumbierconfirms Cauley was present when Hahn next spoke, re-calling: "Then Ron said to me, `Is that your breakfast,dinner or supper?' and I didn't say nothing, and I keptwalking, and then he said, `Especially at rag time,' and Isaid, `Ugh,' or something like that."About 7.05 a.m. when Supervisor Chase came into thecutting room, Cauley immediately reported the earlierHahn incident to Chase. Though she did not tell Chasespecificallywhat had been said to her, Cauley com-plained to Chase that the harassment and the intimidationat work had gotten a little bit out of hand; that it was onthe verge of what she called sexual harassment; and thatshe didn't think any employee should have to put upwith it Cauley recalled initially that Chase said, "I agreewith you and I'll see what I can do"; and later, thatChase had said he would take care of it. However,Cauley also testified she wasn't informed of any discipli-nary warnings being given to Hahn, until 3 weeks later.As noted, Chase did not testify. However, Kumbiertestified that,when he came into the cutting room, Chaseasked Kumbierwhat was said to Evan Cauley.(AccordingtoKumbier, Chase was kind of laughing, smiling, and itwas not like he was trying to get information.) Kumbierreplied that Ron had asked ifthatwas my breakfast,dinner or supper, and said "especially at rag time."Chase replied, "Oh, that's terrible." Chase laughed it offand told Kumbier that Cauley had complained. About 9a.m. that same day, Plant Manager Bebow sent a super-visor to bring Kumbier to the coat room where Bebowhad intended to request Kumbier to do some work (cleanup leaves) which Kumbierhadalready done In the con-versation Bebow said, "Well, I hear you had a little con-versation with Evan Cauley this morning." Kumbier re-plied, "I didn't have a conversation with her." Bebowthen said, "Well, do you know who did?" Kumbier re-plied, "Yes." Bebow asked, "Well, how many peoplewere there?" Kumbier said, "Three." Bebow then askedifKumbier would give him the names; Kumbier repliedno. Kumbier received no disciplinary action.Hahn relates that about 10:30 a.m. Supervisor Chaseapproached Hahn, handing him a paper, and saying,"You're not going to like this, read it." Hahn did andthen asked, "What did I say?" Chase answered the Com-pany was not going to put up with that kind of language.Hahn relates there was no investigatory meeting withhim; and that usually there is a meeting before and afterdiscipline is issued. Hahn filed an objection on January 6,1983, asserting:Work Rules B-7 and C-11 have not been violated iftwo people are having a conversation and someonewalks by and assumes they're talking about her-she's the one with the problem. Nothing wasdirect-ed towardEvan Cauley like she assumes there was.Hahn also hastestified that four-letter words are hearddaily in theplant,saidmostly by the men, though131women are in the department, and supervisors arepresent.Hahn also testified that he goes through theplant every day and hears similar expressions, e.g , rag-ging it, get off the rag, and rag time. Finally Hahn,through whom all disciplinary warnings go, asserted noother employee had received any written warning orconfirmed verbal warning for use of profane language.Kumbier has also confirmed that he has heard four-letterwords used every day in the plant, e g., in the pressroom where printers swear at the presses, and elsewhere,e.g., cutting roomKumbier also confirmed that, everyonce in a while, he has heard "get off the rag" said, e g.,when someoneis ina bad moodAs earlier noted, Chatterson recalled another reportedincident on Cauley either the day after January 5 Hahnincident, or the day after meeting with the Union aboutHahn (presumably January 12). The report was thatsomeone had written the word "scab" on Cauley's time-card. The corrective action taken at that time was onlyto issue anew card.A meeting on Hahn's objection scheduled for January6,1983,was rescheduled. Apparently there was somediscussion of the incident by the Union and Employer onJanuary 11. In any event, on January 18, Wetzel summa-rized in a letter several pointsas discussedat a January11 protest meeting on Hahn's discipline, that was furtherpostponed at Employer's request for lateness of hour.Wetzel argued that Cauley should be present to state theclaim of sexual harassment by Hahn. Reportedly, Chat-terson replied she would ask Cauley to do so, but not re-quire it. The Union's then-stated position was that if theCompany could not present an accuser, the disciplinewas null and void and had to be withdrawn. Wetzel con-tended relatedly that in order to make the work ruleswork, the Company had to substantiate its case withfacts.The parties met next on this matter on February 8.Kumbier has confirmed he repeated the same account atthatmeeting as he did at hearing. On February 10Mueller responded to a union request for an interpreta-tion of the "sexual and/or racial harassment" rules, andstated, ". . . the Company considers the Work Rule tocover conduct and/or remarks of either a sexual and/orracial nature that is intimidating, hostile or offensive toothers and/or which creates an intimidating, hostile oroffensive work environment."On February 14, 1983, Wetzel wrote Chatterson, interalia,"The Union also is dust now being made aware ofthe Company's interpretation of sexual harassment that istailor-made to protect a favored managementunit em-ployee against the Union's chief steward." On the sameday Wetzel wrote Chatterson requesting additional time-card punch-in information and suggesting still another(named) employee who possibly could shed some lighton the matter. On February 18 Chatterson wrote Wetzelin reply: (a) "Ms. Cauley is treated in all facets of heremployment relationship with the Company as all otheremployees are"; and (b) the Company would fulfill itsobligation under law; and that it intended to conformwith an earlier (October) posting (in regard to inter ahasexual harassment in the workplace). By letter of same 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate,Chatterson replied supplying the requested punch-in data; and she informed the Union that the additionallynamed employee said he had heard nothing. Chattersonthen said:The Company believes that it is best to bring thematter to a close at this time. It is significant thatJimKumbier supports the conversations he hadwith Jerry Chase and Dan Bebow as related bythem, and the abusive language that was usedtoward or about Evan Cauley in her presence. Al-though there is persuasive evidence that the sexualharassment rule was violated, the Company has de-cided to rescind the discipline on that point. TheCompany concludes that the circumstances establishthatprofane or abusive language was directedtoward Ms. Cauley by Mr. Hahn and therefore averbal warning is warranted and given under workRule B-7.By letter of February 22, 1983, Wetzel related that hewas happy to say they were making progress.But thenWetzel contended that his notes reflect that Kumbier didnot report to Chase or Bebow anything said by Hahnwas profane or abusive. Wetzel suggested it was an in-stance of normal shop talk, not profane or abusive lan-guage to any one person. Wetzel also argued that thestatementofKumbierwas obtained by Employerthrough an entrapment. Finally, the Union suggested thatthe discipline be removed from Hahn's record, and that anotice be posted to employees about use of words suchas "Rag time, Get off the rag, ragging it" and other suchphrasesmanagementfound offensive and that the Unionwas willing to work with management in developing,posting, and policing it. By separate letterWetzel re-quested additional information on the earlier October in-cident and posting thereon. By letter of February 28,Chatterson fully responded to the latter, providing theinformation requested. On March 4, 1983, Chatterson re-plied: that the conclusion on whether Hahn's statementswere profane or abusive was not up to Kumbier, but theCompany, and the Company had concluded they were;that it was not just shop talk, but profane and abusivelanguage,directed at Cauley; that Chase and Bebow didnot entrap Kumbier but were investigating a complaint;and that a further posting (on certain specific words) wasunwise and unnecessary as theworkrule needed somegenerality in application. Chatterson also reconfirmed theCompany's position, first stated on February 18, thatHahn had received a confirmed verbal warning underwork rule B-7By letter of March 8, Wetzel urged that managementwas only using circumstancial evidence to convict Hahnand stated, "Even another employee could not substanti-ateMs. Cauley's statements or evidence. Therefore theUnion continues its position that Ron Hahn has been un-fairlywarned and treated." Chatterson's response ofMarch 15, 1983, to the latter was that "Kumbier cor-roborates Evan Cauley's recollections and that RonaldHahn admits the statements he made. The fact that 'an-other employee could not substantiate Ms. Cauley's state-ments or evidence' does not mean that it did nothappen"Wetzel raised for consideration on March 29, 1981,that the Employer had issued the discipline to Ron Hahnwithout meeting to hear his side of the story. Chatter-son's reply of April 4, 1983, was that not all misconductwarranting discipline will require obtaining the employ-ee's "side of the story." Chatterson explained that inHahn's case Cauley's report was on investigation, con-firmed by Kumbier, so it was unnecessary to meet withHahn. Chatterson also then related, "Assuminga meetinghad been help, and Mr. Hahn had admitted to the re-marks, the discipline would have been the same. Had hedenied it, his denial would have been rejected in view ofreports from Cauley and Kumbier. Thereforea meetingwas unnecessary, as it would not have changed the out-come."Apart from Hahn's disciplinary warning, the Employerhas also presented in evidence all 10 prior disciplinarywarnings it has issued to 9 employeessinceNovember15, and all 4 objections filed by employees. Employernotes that only in Hahn's case was there an adjustmentafter objection hearing. Employer would further have itobserved, in support of nondiscriminatory application ofthework rules, that 2 of the 6 employees who hadworked throughout the strike were 2 of the 10 employ-ees disciplined.Analysis, conclusions, and findingsThe facts, as determined and marshaled above, essen-tiallyspeak for themselves. Additionally, Cauley im-pressedme generally as a truthful witness; and I havecredited her reports of ongoing harassment in the plant,the nature of those more recently occurring, and includ-ing that attributed to Hahn. However, even if I were toaccept as to the latter that there was room forsome ele-mentof wordvariance in her personal recollection aris-ing from perceived personal affront from Hahn's re-marks, and credit Hahn's and Kumbier's account (whereconsistent)as to what was actually said,I am no less sat-isfied that Cauley's recollection itself has accurately re-flected the reasonablyimplied meaningof those remarks.Ihave no doubt that the remarks made by Hahn on themorning of January 5, 1983, were not solely intended asa private conversation between Hahn and Kumbier inwhich Cauley was only by happenstance in attendance,as the General Counsel essentially would have meaccept.While there is a difference in the versions be-tween Hahn and Kumbier in relation to the initial in-quiry of Hahn in terms of "Is that," and Cauley's re-calledHahn statement "here comes your lunch" etc.,actualmeaning and application of even the former wasneither obscure, nor unintended as being said in her pres-ence. I thus rather conclude and find the remarks weresaid for their effect on Cauley; in short, they were di-rected at her. Kumbier's report to Chase confirms bothKumbier's understanding that that was the case, and sup-ports Employer's warrant to go forward with the proc-essingof the Cauley complaint through disciplinarywarning. Bebow's conversation with Kumbier establishedtherewas no other independent witness to be inter- ADVERTISERS MFG. CO133viewed That Kumbier was not also warned, on the facts,of this case, is of no material significance, because Kum-bier was not shown to be an activator or contributor tothe offensive remark.In agreement with Employer, I also conclude that thiswas not just an instance of common shop talk, of a typeheretofore used in the plant in presence. of supervisorswith impunity, but rather I am constrained to concludethat Cauley initially, and Employer subsequently, vieweditas instance of an offensive remark, directed at theperson of an employee, in a manner that violated estab-lishedwork rules, on which employee complaint wasbrought and which, on -Employer's investigation, wasfound to be reasonably established. Neither has the Gen-eralCounsel established that any other victim of such aremark in the shop has registered a similar complaint andhad it ignored, or resolved differently. If the General.Counsel would have me conclude, on the basis of theevidence presented herein, that Chase had not pursuedthe earlier registered complaint on Hintz, and thereby re-vealed Employer had heretofore condoned such conduct,and/or pursued it, obtained admission, and has treatedHahn disparately here, I am not persuaded. First, therewas no evidence offered that Hintz was not available totestify.Second, I decline to engage in the indicated re-quired building upon unsubstantiated inferences of fact.Third, if anything appears warranted of record, moreready inference lies from the fact that no discipline ofHintz or Peroni resulted, that confirmatory evidence wasnot available.The General Counsel has acknowledged that bothHahn and Cauley had engaged in protected concertedactivity.However, the General Counsel otherwise arguesthat it was Hahn's prominence in the plant as chief stew-ard that was the motivating reason for Employer's actiontaken at this time against Hahn, as whatever Respondentcan do to Hahn, because of his union prominence, weak-ens the Union However, the Board has long. held thatunion prominence does not insulate a steward from a dis-cipline administered for sufficient cause, cf.KlateHoltCo., 161 NLRB 1606, 1612 (1966). Moreover, Cauley'sexercise of the varied Section 7 rights was as prominentin this plant.Where cause for discipline appears a selec-tive choice for protection of Hahn, without more proofin establishing that the driving or operative motivation ofEmployer lay in pretextual and/or evidenced, disparatetreatment, involves but unwarranted speculation.The fact is that Hahn. did make certain remarks. inCauley's presence,which the evidence presented per-suades could be viewed by her and Employer as directedat hei,'and which remarks Cauley, with reason, reason-ably might, and did, regard as debasing -and abusive;- andon which she promptly registered a complaint with herEmployer. On investigation of Cauley's complaint; Em-ployer was able to determine'that her complaint was sup-ported independently by another employee: To be'sure,to the extent Employer would so argue, ' I do not .findmyself in agreement' with ^Chatterson, thatinitially afullinvestigationwas conducted here, where Hahn was' notinitially interviewed.However, the fullness of an em-ployer's initial investigation is not itself the issue, but'ismaterial only insofar as' a resulting inadequate investiga-tion supports inference of presence of other unlawful em=ployer purpose being pursued and served without regardtowhat. the facts might actually be In other case cir-cumstances that may well be shown an intended result.On the facts presented in this case, that omission doesnot persuade me that Employer was discriminatorily mo-tivated in proceeding on the Cauley report after it wasessentially confirmed independently by KumbierThediscipline initially awarded Hahn here was a measuredone, related to the nature of the remark as perceived byCauley and determined by Employer, and during theprovided employee objection procedure investigationand hearing, discipline. was adjusted downward. The pre-sented evidence is hardly to be viewed as otherwise es-tablishing that Employer was engaged in general dis-criminatory application of its work rules. The matterneed not be further belabored. It is concluded and foundthat the evidence presented by the General Counsel doesnot predominate in showing that Respondent discrimina-torily issued a confirmed verbal warning to Hahn' onFebruary 18, 1983, for profane or abusive language. Ac-cordingly, it will be recommended that this complaint al-legation be dismissed.Based on the above findings of fact and the record as awhole, I make the followingCONCLUSIONS OF LAW1.Advertisers Manufacturing Companyis anemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Teamsters "General" Local 200, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.3.On and after February 24, 1983, by refusing tosupply the Union with requested information on its grosssales and total incoming orders for the years 1967 to1982,which information was necessary and relevant in-formation for the Union's performance of its function asexclusive collective-bargaining representative of unit em-ployees in regard to Respondent Employer's proposeddiscontinuance of its 30-year practice of paying ' a year-end bonus, and other related proposals; Respondent Em-ployer has refused to bargain in violation of Section8(a)(5) and (1) of the Act.3 -Respondent has not violated the Act in any othermanner ,as alleged in complaints in Cases 30-CA-7496and 30-CA-7565.THE REMEDYHaving found that Respondent Employer has engagedin certain unfair labor, practices, I 'find it necessry toorder Respondent to cease and desist therefrom and to.'take certain affirmative action designed to effectuate thepolicies of the, Act.Respondeit, having-, herein , wrongfully denied theUnion the certain information found necessary and rele-vant to its fulfilling its function as the exclusive bargain-ing representative earlier designated by the unit employ-ees, I shall order it to affirmatively provide such infor-mation to the Union immediately. A broad order is not 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeemed required for remedy of the limited violationfound herein.In that regard I have given additional consideration astowhether a broad remedial order is nonetheless war-ranted herein in the light of earlier proceedings. TheBoard's original decision, and as enforced by the SeventhCircuit, does not provide for such a broad order. Theearlier decision of Judge Scully did not provide for abroad order; but the later decision of Judge Maloneydoes contain a broad remedial order However, their un-derlying findings as to all unfair labor practices thereindetermined are presently on appeal before the Board,and not, under circumstances presented herein, deemedripe for consideration by me directly; nor has warrantappeared to me on this record to do so on any centralearlier factfinding, conditionally. The unfair labor prac-tices found therein as well as the remedy provided there-fore are self-contained in those respective decisions, andinnosense are they a matter before me. It is my viewthat,with regard to the unfair labor practice issue nowdetermined and solely for remedy herein, a considerationof a further conditional provision for a broad remedyherein is not presently shown warranted in the circum-stances of this case. I shall provide for an appropriatenotice to employees.[Recommended Order omitted from publication.]